 In theMatter ofTHE CUFFMAN LUMBER COMPANY,INC.1andUNITEDBROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA,A. F. OF L.Case No. 15-C-1220.-Decided March 24,1949DECISIONANDORDEROn September 9, 1947, Trial Examiner Peter F. Ward issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the In-termediate Report attached hereto 2The Trial Examiner also foundthat the Respondent had not engaged in certain other alleged unfairlabor practices, and recommended dismissal of these allegations ofthe complaint.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief; the Union filed a briefin the nature of exceptions.The Board has reviewed the rulings made by the Trial Examinerat the hearing, and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner insofar as they are consistent withthis Decision and Order.4'The article"The;" was omitted from the Respondent's name in the complaint. Theparties stipulatedthat the abovename is the correct one.'The provisions of Section 8 (1), (3), and(5) of the National Labor Relations Act,which theTrial Examiner found wereviolated,are continued,without anychange materialto this proceeding,in Section 8 (a) (1), (3),and (5)of the Act,as amendedby the LaborManagement RelationsAct, 1947.3The Respondent also filed a motion to dismiss, on the ground that the Union and Itsofficers had not compliedwiththe requirements of Section 9 (f), (g), and(h) of the Act,as amendedThe Unionfiled exceptions to this motion.As theBoard haspreviously held,the failure of a chargingunion to comply with the filing provisions of the Actdoes not pre-clude the Board from adjudicating unfair labor practice cases such as this, inwhich com-plaint issuedbefore August 22, 1947, orto issue appropriate orders therein.Matter ofMarshall and Bruce Company,75N. L. R B. 90.Moreover,it appearsthat the Union isnow in compliance.The Respondent'smotion to dismiss is therefore denied.4The TrialExaminer made no findings or recommendationwith respectto the allega-tions of the complaintthat the Respondent violatedSection 8(3) of the Actby discrimi-natorily discharging and thereafter refusing to reinstate those of its employeeswho struckon November 12, 1946,because of unfair labor practiceson the part of theRespondent.Noexceptions have beenfiled on this issue.82 N. L. R. B., No. 37.296 THE CUFFMAN LUMBER COMPANY, INC.2971.We find, as did the Trial Examiner, that the Respondent engagedin independent violations of Section 8 (1) of the Act. In so finding,we rely solely upon the following conduct of the Respondent's presi-dent and supervisors, as set forth in detail in the Intermediate Report :interrogating employees about the Union and why the men wanted aunion; requesting employees to report on union matters; promisingbenefits for information about the Union; suggesting that the em-ployees were better off "playing ball" with the Respondent than theywould be by having a union; suggesting that an employee would notreceive a raise because of his union activities; attempting, during astrike, to poll employees on the picket line as to whether they werefor or against the Union, without prior consultation with the Union;threatening to close the plant if the employees did not abandon theirstrike; and promising an employee possible benefits if he abandonedthe strike.2.The Trial Examiner found that the Respondent discriminatorilydischarged Charles Joe Null on August 12, 1946, in violation of Sec-tion 8 (1) and (3) of the Act.We do not agree.Although the circumstances set forth in the Intermediate Reportgive rise to a suspicion that Null may have been discharged becauseof his union activities, the record shows that at the time of the dis-charge there was a general reduction in force at the plant, as a resultof which several other lumber sorters, besides Null, were given separa-tion notices.Some of these men were also union members.But thecomplaint does not allege, nor is there any evidence to show, that theirdischarges were discriminatory.5Furthermore, although it appearsthat the Respondent was at that time advertising for skilled labor,including lumber stackers, and that Null had had some experiencestacking, there is no evidence that he asked to be assigned to such workor that the Respondent considered him a satisfactory stacker. In allthe circumstances, therefore, we believe that the evidence is insufficientto sustain a finding that his discharge was discriminatory.3.We agree with the Trial Examiner's finding that the Respondentdiscriminatorily dischargedWilliam R. Tanner on August 27, 1946,and with his findings that the Respondent did not discriminate againstFrank Cook, Loman A. Davis,6 and Claude Melton.We shall there-fore adopt his recommendations with respect to these four employees., In the original charge, two of them were alleged to have been discriminatorily dis-charged, but their names were not included in the amended charge or complaint.We note, however,that contrary to the Trial Examiner's finding, Davis at one point inhis testimony,denied that he had said that he was quitting his job. 298DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The Trial Examiner found, and we agree, that the Respondent, onand after August 3, 1946, refused to bargain collectively with theUnion, in violation of Section 8 (1) and (5) of the Act.The Respondent in effect admits that it refused to bargain, butcontends that it in good faith questioned the majority status of theUnion, and that it was under no obligation to bargain without anelection and certification by the Board.We find no merit in thesecontentions.As we have previously held, "an employer may ingood faithinsiston a Board election as proof of the union's majority," but it "unlawfullyrefuses to bargain if its insistence on such an election is motivated,not by anybona fadedoubt as to the union's majority, but rather by arejection of the collective bargaining principle or by a desire to gaintime within which to undermine the union."' On the record in thiscase, we find no convincing evidence to support the Respondent's de-fense that its refusal to bargain was justified by the good faith of itsdoubt of the Union's majority.After receiving the Union's letter of July 19, 1946, claiming a ma-jority and requesting recognition, the Respondent, by letter datedAugust 3, 1946, disavowed any knowledge of the organizational activi-ties of its employees, and also suggested that the Union's request forrecognition might, in any event, be premature in view of the incom-pleteness of the plant at that time. Shortly thereafter, however, itorally agreed with the Union to hold a consent election at an unspeci-fied future date to test the Union's majority.From these facts, if they stood alone, we might infer, as does ourdissenting colleague, that the Respondent had a good faith doubt ofthe Union's majority.But in August, before any agreement wasreached on a date for the election, and in fact at the very time when theRespondent originally agreed to the Union's request for an election, theRespondent embarked on a course of serious unfair labor practiceswhich would necessarily impair the Union's standing among the em-ployees and prevent the holding of a fair and free election.Moreover,the Respondent on September 6 refused the Union's suggestion that itsmajority be proved by a cross-check of the Union's membership andauthorization cards against the Respondent's pay roll. In view ofthese circumstances, we do not regard the Respondent's expressedwillingness to agree to an election as persuasive evidence of its goodfaith.On the contrary, we are convinced that its whole course ofconduct, including its insistence on an election in an atmosphere which'Matter of Artcraft Hoa,ery Company,78 N. L.R. B. 333. THE CUFFMAN LUMBER COMPANY, INC.299it had already poisoned by unfair labor practices, was motivated by adesire to undermine the Union and avoid its statutory duty to bargain sThe Respondent further contends that, aside from any question ofwhether it in good faith questioned the Union's majority, the Board isnow required, under Section 9 (c) (1) of the amended Act, to conductan election if it finds the existence of a question of representation.However, this section of the Act is applicable only prospectively and torepresentation cases, and does not retroactively limit or qualify theduty of an employer to bargain under Section 8 (5) of the Act.In the circumstances, therefore, we reject the Respondent'scontention that it had no obligation to bargain without an electionand certification by the Board.Furthermore, although the recordshows that the Union has filed a petition for investigation and certifi-cation of representatives with the Board and then orally agreed toan election, we do not believe that it was thereby precluded fromseeking relief in a complaint proceeding when it found that a freeelectionwas impossible because of the Respondent's unfair laborpractices.°In any event, the Union withdrew its petition afterlearning of the Respondent's unfair labor practices; but the Respond-ent neverthelesscontinuedto refuse to bargain.We therefore adopt the Trail Examiner's conclusion that the Re-spondent has violated Section 8 (5) of the Act, and shall order itto bargain collectively with the Union upon request, subject only tothe condition set forth below.THE REMEDYThe Trial Examiner recommended that the Respondent, upon re-quest, bargain collectively with the Union as the representative of theemployees in the appropriate unit. It appears, however, that theUnion, which is in compliance with Section 9 (f), (g), and (h) ofthe Act, has a local at the Respondent's plant, Local #2643, which isnot presently in compliance.We have adopted the principle inrepresentation proceedings that an international will not be certifiedif a non-complying local is in the picture.'°Because an order to, In so holding,we do not mean to imply that,under other circumstances,the existenceof unfair labor practices on the part of an employer would necessarily indicate that hewas acting in bad faith in insisting on an election as proof of the representative status of aunion claiming bargaining rights.Determination of the employer's good or bad faith de-pends on the particular facts in each case. In this case,however,as distinguished fromtheChamberlain CorporationandRoanoke Public Warehousecases cited in the dissentingopinion, the nature and timing of the Respondent's unfair labor practices preclude a findingthat it was acting in good faith in demanding an election.9 SeeN. L. R. B. v. National Seal Corporation,127 F.(2d) 776(C.A. 2), in whichthe Court of Appeals for the Second Circuit rejected an employer's contention that it wasnot obliged to bargain with a union during the pendency of certification proceedings, inview of the Board's finding that the employer had no real doubt of the union's majority.10 SeeMatter of Lane Wells Company,79N. L. R. B. 252. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargain with a union is in many respects tantamount to a certification,we find this principle equally applicable here.We shall thereforecondition our order to bargain upon compliance by Local #2643 withthe filing requirements of the Act within 30 days from the date of ourOrder 11The Trial Examiner also recommended that the Respondent makeTanner whole for any loss of pay suffered by reason of the discrimi-nation against him.The record shows, however, that althoughTanner made some attempts to obtain other employment after hisdischarge, he did not register with the United States EmploymentService until the latter part of February 1947.The record does notenable us to determine whether, or to what extent, he may have in-curred a wilful loss of earnings for which he is not entitled to re-imbursement.However, we shall not, at this time, require additionalevidence as to such possible losses, as the parties may be able amicablyto adjust the amount of back pay due upon the basis of facts disclosedwhen compliance with our Order is undertaken.12ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, The CuffmanLumber Company, Inc., Malvern, Arkansas, and its officers, agents,successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with United Brotherhood ofCarpenters and Joiners of America, A. F. of L., as the exclusive rep-resentative of all the Respondent's production and maintenance em-ployees, including firemen, but excluding watchmen, office employees,clerical employees, and all supervisors as defined in the Act, if andwhen Local #2643, shall have complied, within 30 days from thedate of this Order, with Section 9 (f), (g), and (h) of the Act;(b)Discouraging membership in United Brotherhood of Carpentersand Joiners of America, A. F. of L., by discharging or refusing toreinstate any of its employees, or in any other manner discriminatingin regard to their hire and tenure of employment, or any term or condi-tion of their employment;11 SeeMatter of Marshall and Bruce Company,75 N L R B. 90.12This is without prejudice to the Respondent's right, in the event that this matter isnot adjusted,to apply for leave to adduce additional evidence as to whether Tanner wilfullyIncurred a loss of earnings subsequent to the Respondent's discrimination against him.Matter of DetroitGasket and Manufacturing Company, 78N.L.R. B. 670, and casestherein cited. THE CUFFMAN LUMBER COMPANY, INC.301(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform labor organizations, to join or assist United Brotherhood of Car-penters and Joiners of America, A. F. of L., or any other labor organi-zation, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection, and torefrain from any or all of such activities except to the extent that suchright may be affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in Section8 (a) (3) of the Act, as guaranteed by Section 7 thereof.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, and upon compliance by Local #2643 with thefiling requirements of the Act in the manner set forth above, bargaincollectively with United Brotherhood of Carpenters and Joiners ofAmerica, A. F. of L., as the exclusive representative of all the Re-spondent's production and maintenance employees, including firemen,but excluding watchmen, office employees, clerical employees, and allsupervisors as defined in the Act;(b)Make whole William R. Tanner for any loss of pay he mayhave suffered by reason of the Respondent's discrimination againsthim, by payment to him of a sum of money equal to the amount whichhe normally would have earned as wages from August 27,1946, the dateof his discharge, to the date of his reinstatement to the position heldby him before his discharge, less his net earnings, and less wilful losses,if any, during said period;(c)Post at its plant at Malvern, Arkansas, copies of the noticeattached hereto, marked "Appendix A." 13Copies of said notice, tobe furnished by the Regional Director for the Fifteenth Region, shall,after being duly signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof, and maintainedby it for sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material;(d)Notify the Regional Director for the Fifteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint be,and it hereby is,dismissed insofar as it alleges that the Respondent discriminatedis In the event that this Order is enforced by decreeof a United States Court of Appeals,there shall be inserted in the notice,before the words "A DECISION AND ORDER," thewords "A DECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING." 302DECISIONSOF NATIONALLABOR RELATIONS BOARDagainst Charles Joe Null, Frank Cook, Loman A. Davis, and ClaudeMelton.MEMBERMURDOCK,dissenting in part :I cannot agree with my colleagues that the Respondent on andafter August 3, 1946, refused to bargain collectively with the Union inviolation of Section 8 (1) and (5) of the Act.My disagreement stemsfrom my doubt that the record warrants a conclusion which is indis-pensable to their ultimate finding. I refer to their conclusion that theRespondent's insistence on an election to establish the Union's majoritywas not motivated by a bona fide doubt of the Union's majority, butinstead, by a desire to avoid a statutory duty to bargain.The record shows that on August 3, 1946, Respondent's president,Cuffman, replied to the Union's letter which asserted majority repre-sentation and requested recognition.Cuffman's reply said, "The situ-ation that you refer to assupposedto existatour plantnear Melvernis very much a surprise to me, as this is the first intimation I havehad"; and "Evidently, no particular agitation has existed, else itwould havecometo my attention . . ." (Emphasis supplied.)Atthe end of the letter, Cuffman said, "None of our employees has saidanything about unionizing the plant so far as I know." It seems to methat such statements, reasonably interpreted, expressed doubt that theUnion actually represented a majority of the employees. In theremainder of the letter Cuffman further suggested to the Union thatits request for recognition was premature because the plant was lessthan 50 percent completed, and some of the employees engaged in con-struction work might not remain on the job. Cuffman mailed a copyof the letter to our Regional Office. The problem of whether existingpersonnel in a partially completed plant are sufficiently representativeof the ultimate job classification picture to warrant holding an im-mediate election, is a question to which the Board gives serious con-sideration in representation cases involving expanding units such asthis.The next contact between Cuffman and the Union was on or aboutAugust 10, when Cuffman met with Mowery, a union representative,and Hoffman, a field examiner of the Board.Mowery told Cuffmanthat a "substantial majority" of his employees had signed unioncards, and requested recognition and a contract.Cuffman askedwhether he might see the union cards, but was refused permission to do80.14Hoffman then told Cuffman that he could either (1) recognize`14 The Trial Examiner generally credited Cuffman's testimony in regard to this August 10conference in the face of Mowery's lack of recollection about it. In his recital of theevents of this conference,however, the Trial Examiner omitted reference to the requestand refusal to see the union cards,and my majority colleagues likewise ignore this mate-rial fact . THE CUFFMAN LUMBER COMPANY, INC.303the Union, (2) agree to a consent election, or (3) have an electionordered.Mowery refused to accede to Cuffman's suggestion that theywait until full production was underway and construction employeeseliminated.Mowery then asked Cuffman to agree to an election with-out waiting, and Cuffman acquiesced.On or about August 21, Examiner Hoffman and Finley, Respond-ent's plant superintendent, drew up a consent election agreement set-ting the election for September 25.On September 6, when Hoffman,Mowery, and Cuffman met, however, Mowery refused to have theelection held on September 25 because the pallet plant had been shutdown for economic reasons; 15 Mowery claimed that some employeeswere scattered and would be unable to vote. Cuffman, however, in-sisted that the election be held on the date provided in the consentagreement, and further refused to assent to Mowery's demand that fiveemployees claimed to have been discriminatorily discharged be per-mitted to vote in any election held.Thereafter, on September 16, the Union filed the original chargeherein alleging nine 8 (3)'s and a refusal to bargain, and on Sep-tember 17, withdrew the petition for certification which it had filedprior to July 30.On October 14, 21, and November 9, Cuffman and union representa-tivesmet with a conciliation commissioner, but reached no settle-ment of their differences and no further meetings were held afterthe latter date.Cuffman consistently refused to recognize the Unionwithout an election.'On the foregoing facts (and not excluding the 8 (1) statementsmade contemporaneously by supervisory employees, and the single8 (3) found), I cannot conclude that Cuffman's refusal to bargainwith the Union until it established its majority by an election wasnot based upon good faith doubts as to its majority.This case issomewhat unusual in that we have the union representative refusing,at the August 10 conference with Cuffman and the Board's fixedexaminer, to allow the Employer to see the cards which the unionclaimed established its majority.Certainly this incident would giverise to reasonable doubts in anyone's mind that the Union actuallyhad the card majority which it claimed.Furthermore, in consideringthe Employer's good faith, we cannot overlook his willingness to agreeto a consent election at the request of the Union, particularly when theEmployer would have had reasonable basis to insist on litigating thev The plant actually reopened September 23.,e On one occasion,the Union was willing to assent to an election only on conditionthat the alleged 8 (3)'s be reinstated and permitted to vote.On another occasion, Cuffmancounterbalanced such a proposition by insisting that the charges be withdrawn before anelection was held. 304DECISIONSOF NATIONALLABOR RELATIONS BOARDexpanding unit question before the Board.The Board has previouslyrecognized such willingness to agree to a consent election as an indiciuln:of good faith?'An employer bent only on avoiding collective bar-gaining would plainly have availed himself of the opportunity hereto contest and prolong the representation proceeding.We cannot disregard the fact that an election would have been heldhere on September 25, 1946, but for the Union's refusal to accept thedate agreed upon by the Board's field examiner and Respondent's plantsuperintendent.Assuming that the Union had a reasonable basisfor refusing to go ahead with an election on that date: Does the in-ability of the parties to agree on whatdatean election shall be held,absolve the Union from its agreement to establish its majority by anelection?I think not. I believe that the Employer's continued in-sistence upon an election before recognizing the Union was justifiedand cannot be said to have been in bad faith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees thatWE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist UNITEDBROTHER-HOOD OF CARPENTERS AND JOINERS OF AMERICA, A. F. OF L.,or anyother labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all of such activitiesexcept to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condi-tion of employment, as authorized in Section 8 (a) (3) of theNational Labor Relations Act.WE WILL MAKE whole William R. Tanner for any loss of paysuffered as a result of the discrimination against him.WE WILL BARGAIN collectively upon request with the above-named Union as the exclusive representative of all employees inu Roanoke Public Warehouse,72N. L.R B. 1281. InChamberlain Corporation, 75N. L. R. B. 1188, the Board found the employer's insistence on an election instead of cardproof, not to be in bad faith despite his unwillingness to agree to a consent electionitshould be noted that in both theRoanokeandChamberlaincases, the employer was foundguilty of other unfair labor practices,but the Board did not deem that fact to precludethe existence of good faith doubt of the union's majority. THE CUFFMAN LUMBER COMPANY, INC.305the bargaining unit described herein, provided Local #2643 ofsaid Union complies within thirty (30) days from the date ofthe aforesaid Order of the Board with Section9 (f), (g), and(h) of the National Labor Relations Act; and if an understand-ing isreached, we will embody such understandingin a signedagreement.The bargaining unit is :All production and maintenance employees, includingfiremen,but excluding watchmen, office employees, clerical employees, andall supervisors as defined in the Act.All our employees are free to become or remainmembers of theabove-named Union or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any termor condition of employment against any employeebecause of mem-bership in or activity on behalf of any such labor organization.THE CUFFMAN LUMBER COMPANY, INC.,Employer.Dated--------------------By-------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date thereof,and must not be altered, defaced, or covered by anyother material.INTERMEDIATE REPORTMr. George H. O'Brien,for the Board.Mr. L. B. Burrow,of Little Rock, Ark., andMr. Roy E. Danuserof Malvern,Ark., for the Respondent.Mr. C. W. Mowery,and Mr.Charles F. Mendenhall,of Little Rock, Ark., forthe Union.STATEMENT OF THE CASEUpon an amended charge duly filed April 29, 1947 by United Brotherhood ofCarpenters and Joiners of America, affiliated with the American Federation ofLabor, herein called the Union, the National Labor Relations Board, hereincalled the Board, by its Regional Director for the Fifteenth Region (New Orleans,Louisiana), issued its complaint dated April 30, 1947, against The CuffmanLumber Company, Inc., herein called the Respondent, alleging that the Re-spondent had engaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (1), (3) and (5) and Section 2 (6)and (7)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.Copies of the complaint together with notice of hearing thereon wereduly served upon the Respondent and the Union.With respect to the unfair labor practices, the complaint alleged in substance,that the Respondent (1) from and after July 1, 1946, to the date of the complaint,by its officers, agents and representatives, namely, J. C. Cuffman, president,W. E. Finley, general superintendent, and Thomas Ainsworth, Robert Mackey.and V. T. Aker, foremen, engaged in certain acts of interference, restraint, and 306DECISIONSOF NATIONAL LABORRELATIONS BOARDcoercion; ' (2) did discharge five named employees because of their Union andconcerted activities ;2 (3) by such acts caused and provoked an unfair laborpractice strike on or about November 12, 1946; (4) did on or about November 15,1946 discharge and since that date has refused to reinstate those of its employeeswho struck on November 12, 1946; (5) did on or about August 3, 1946 and at alltimes thereafter, fail and refuse to bargain collectively with the Union althoughthe Union was the duly designated representative of its employees within astated appropriate unit; and (6) by the acts described above, the Respondentinterfered with, restrained and coerced its employees in the rights guaranteedin Section 7 of the Act. On or about May 19, 1947, the Respondent filed itsanswer denying that it had engaged in the alleged unfair labor practices.'Pursuant to due notice, a hearing was held at Malvern, Arkansas, on June 2,3, 4, and 5, 1947, before Peter F. Ward, the Trial Examiner duly designated bythe Chief Trial Examiner.The Board and the Respondent were representedby counsel and the Union by two international officers.All parties participatedin the hearing.Full opportunity to be heard, to examine and cross-examinewitnesses and to introduce evidence bearing upon the issues was afforded allparties.During the hearing, counsel for the Respondent moved to strike allunion authorization cards received in evidence.The examiner denied the mo-tionwith privilege to renew at the close of the hearing. The Respondent'scounsel renewed such motion at the close of the hearing, the undersigned re-served ruling thereon, and now rules that the motion be denied as to all au-thorization cards except those expressly excluded by the undersigned and setforth in Section III C below.At the close of the hearing counsel for the Boardmoved without objection that the complaint be amended in formal matters toconform to the proof.The motion was granted.The parties were afforded an opportunity to argue orally before, and file pro-posed findings, conclusions, and briefs, with the undersigned.Oral argumentwas waived by the parties and no briefs or findings and conclusions have beenfiled with the undersigned.On the entire record in the case, and from his observation of the witnesses,the undersigned makes, in addition to the above, the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent is an Arkansas corporation with its principal office and place ofbusiness located at Malvern, Arkansas, where it is engaged in the manufacture,production, sale and distribution of lumber and lumber products, including pallets,1Such acts stated generally, that the Respondent interrogated its employees regardingtheir union membership, affiliation and activity ; offered monetary and other inducementsto employees to report to Respondent on the activities of their fellow workmen ; promisedfuture benefits to its employees in the event they did not designate the Union as bargain-ing representative; threatened to deny future benefits to the employees if they shoulddesignate the Union as their bargaining representative; advised employees against joiningthe Union ; threatened to close and dismantle the mill ; notified its employees that it wouldnever sign a contract with the Union ; attempted to persuade individual employees todenounce the Union ; attempted to persuade individual strikers to return to work ; andcompelled its employees to listen to arguments against the Union.2Employees allegedly discharged and the date of their discharge are as follows : CharlesJ. Null, August 12, 1946; Frank Cook, August 14, 1946; Lowman A. Davis, August 23, 1946 ;Claude H. Melton, August 23, 1946 ; and W. R. Tanner, August 27, 1946.3Respondent amended its answer during the hearing to admit certain allegations of thecomplaint not pertaining to the alleged unfair labor practices. THE CUFFMAN LUMBER COMPANY, INC.307crates and boxes. Respondent normally uses raw materials consisting of lumber,nails, etc., valued in excess of $100,000 annually, all of which are locally pur-chased.Respondent's sales are in excess of $200,000 annually, 80 percent of theproducts are shipped in interstate commerce.'II.THE ORGANIZATION INVOLVEDUnited Brotherhood of Carpenters and Joiners of America, affiliated with theAmerican Federation of Labor, is a labor organization within the meaning ofSection 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Interference,restraint,and coercionThe Union began organizational activities on or shortly before July 1, 1946:°By July 19, some 48 to 50 employees then employed in the unit hereinafter foundto be appropriate had signed union authorization cards.The Union held its first meeting on or about July 11, at which time temporaryofficers were elected as follows :President-Frank Cook,' rip-saw operator.Vice president-William R. Tanner, sawyer, Pallet plant.Recording secretary-Harold Phillips, lumber checker.Treasurer-William W. Collie, sawyer, Pallet plant.On or about August 8, Foreman Thomas Ainsworth discussed the Union withHarold W. Phillips, a lumber checker working under Ainsworth's supervision.Ainsworth asked Phillips what the latter knew about the Union "that we (theemployees) were getting up".Phillips replied that he did not know much aboutitand said that Employee Charlie Lewter had told him something about it.To this statement Ainsworth said, "You can't pay much attention to him, heis half-cracked anyhow "Ainsworth then asked Phillips to "find out somethingabout" the Union and report to him.About a day or two after the above conversation, Ainsworth asked Phillips ifhe had found out "anything about this union." Phillips replied in the negative.Ainsworth then asked when the Union was going to have an election.WhenPhillips said that he did not know, Ainsworth said, "You know they will haveto have an election before they organize a union", and added, that he had been"in an organization of that kind one time and they just wasn't any good." Ains-worth again asked that Phillips find out what he could about the Union andreport to Ainsworth, who said that he would help Phillips "to get a better rating"for himself.On another occasion Ainsworth asked Phillips who was organizing the Union.Phillips replied that he did not know.Ainsworth then said "they" thought itwas Shorty [Frank] Cook and Joe 7 Null, and asked Phillips to "find out".'The findings made in this section are based upon a stipulation of the parties,admissionsin the Respondent's answer, and credited and undenied testimony.Unless otherwise indicated, all events referred to herein occurred in 1946.Cook resigned as president sometime between his election on July 11 and August 14.He was succeeded by Loman A. Davis. The alleged discriminatory discharges of Cookand Davis are discussed elsewhere herein.'Charles J. Null, whose discriminatory discharge is discussed elsewhere herein, is fre-quently, in the record, referred to as "Joe" Null. 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDPhillips agreed that he would do so.' During August, Ainsworth also discussedthe Union with George Cotton, a yard employee working under his supervision.Ainsworth asked Cotton how the latter "stood" on the Union. Cotton repliedthat he was "for it." Ainsworth then said,Well,-I want to keep you out on the yard. You are a good worker andI want to keep you out there.Ainsworth added, "We don't want this Union."Cotton replied, "I am for it, 100 percent for the Union", Ainsworth then said,"We are paying the top prices ;" to this Cotton replied that he was satisfied withthe wages so far as they were concerned.'Loman A. Davis signed a union authorization card on July 11 and as indicatedabove, succeeded Cook as president of the Union some 2 or 3 weeks after July 11.Between the time he joined the Union and his election as president, Ainsworth,on an occasion when they met at the planner's shed, asked Davis how he wasgetting along with the Union.Davis replied, "All right, I guess."Ainsworth then stated that he didn't see what they needed with a union there,towhich Davis replied that a union "when run right was a good thing for themen" and that one that wasn't run right "was the worse thing that ever was".Ainsworth then stated,Well, personally-I think we get more by playing ball with Mr. Cuffmanthan we would by having a union "On August 12, and prior to the hour he discharged Null, Ainsworth questionedNull concerning the Union election which Ainsworth said he had heard the Unionwas "going to have" at the plant. Ainsworth asked Null "which way do youthink it will go?"Null replied that he did not know and that there might be ajoint ballot with the AFL and CIO both on it.Ainsworth thensaid,"Well, I hearthere is more than 50 percent out here signed up with the AFL." Null, replied,"There might be." "9These findings are basedon the creditedtestimonyof Phillips.Ainsworthtestifiedthat he didask Phillipsabout the Union ; but stated that he did not "recall"askingPhillips if he had found out anything about the Union or thathe had asked him when theUnion election was goingto be held ; he testified that he toldPhillipsthat he had been`messed up" with a union ;and categoricallydenied thathe had offeredto obtaina betterrate of pay for Phillips if the lattergave him information concerningthe Union.Ains-worth wasnot questioned concerning his surmisethat Cookand Null were organizing theUnion.On theforegoing and the record,the undersigned believes and finds that Ains-worth madethe statementsattributedto himby Phillipssubstantially as set forth above.9These findings are basedon Cotton's credited testimony.Ainsworthdenied no partof Cotton's testimony.His contention,however, was not directed to the statement, "Wedon't want this Union."The undersigned is convincedthat he madethe statements sub-stantially as attributed to him by Cotton.11These findings are based upon the creditedtestimonyofDavis.Ainsworth, as awitness for the Respondent, testified that he mighthave asked Davis "if there was any-thing" to theUnion, but that he "sure don't remember" having toldDavis that he "thoughtitwould come out better by playing ball withthe boss, Mr.Cuffman." SinceAinsworthadmittedthat upontwo occasions,at least, he had questioned employees concerning theUnion, andsince his questioning and statements to the several employees as found abovewere apparently for the purposeof learningthe Union's progress and to discourage its suc-cessful formation,the undersigned does not creditAinsworth's alleged lack of memory inconnectionwith his statement to Davis thatmore was to be gained by "playingball with"Cuffman than by havinga union.11 These findings are based upon Null's credited and uncontradicted testimony.Ondirect examinationAinsworthtestified :Q Mr. Joe Nulltestified in this case he talked to you on one occasion the after-noon he was let out and you asked him how he was going to vote on thestrikevote.Do youremember asking Mr.Null that? THE CUFFMAN LUMBER COMPANY, INC.309As is found in greater detail below in connection with Tanner's discriminatorydischarge, Foreman Mackey walked through a group of nailers who were signingunion authorization cards during a temporary shut down of the Pallet plant.Shortly thereafter, Mackey called to employee Marvin A. Ryan, and said,Come here a minute, Marvin. I think it (the congregation of nailers) issomething about the Union. . . . If you find out anything let me know.Ryan replied, "0. K." uOn August 10, as is found in more detail below in connection with the allegeddiscriminatory discharge of Claude Melton, Cuffman called Melton to the former'scar and said he wanted to discuss the Union with him, as he had heard the menwere organizing the Union.When Melton informed Cuffman that such was thefact, the latter asked why the men wanted a union ; and stated that there werelots of fellows like the plant employees "making people like John L. Lewis richby payment of dues."Employee Henry Cate worked as a laborer and at times as a sawyer under thesupervision of Foreman Aker. Prior to the calling of the strike referred to below,Cate asked Aker for a raise. In this connection Cate testified :Q. Do you remember asking Mr. Aker for a raise?A. Yes, sir.Q.What did Mr. Aker say to you?A.Well, he told me on account of the Union he was afraid that Mr. Cuff-man wouldn't want to give me a raise then until he seen what the Union wasgoing to do.Q. Did he say anything about the Union to you?A. Yes, sir; he said he heard there was going to be a strike.He said,"Now, whatever I might say, don't think I am talking against the Union."He said "You might belong and you may go to their meetings," and said, "Idon't know."And I told him I could answer both questions at once : "I do".Well, he said, he didn't think there would be any use to mention about araise on that account'aOn an occasion during June, Claude Melton, in company with employee Her-schel Rood, informed Superintendent Finley that the Carpenter's scale had beenincreased from $1 to $1.25.Finley stated that the Respondent would not payFootnote 11-ContinuedA. No, sir.The recorddisclosesno testimony given by Nullwith referenceto a "Strike"vote.Inso-far as it appears from the record there wasno talk of either astrike or a strike vote untilsome 3 or 4weeks after Null'sdischarge,and thatNull's discharge was at least one of thereasonswhich occasioned the strikeof November 12.u This finding is based onthe creditedand uncontradicted testimony of Ryan.Mackeywas not called as a witness.The recorddoes not indicatethat Mackey wasunavailable.At the closeof Respondent's case counsel for the Respondent and the Board made state-ments as follows :Mr. BURROw.This is our case.Mr. O'BRiEN.You are notcallingMr. Mackey?Mr. BURROW. No. Everything he knowshas beencovered here.isAker wascalled as a witnesssubsequent to Cate.He wasnot questionedconcerningthe statements above attributed to him by Cate and Cate's testimony is not otherwisedenied.Cate impressedthe undersigned as a credible witness whosought tobe truthfuland fair in allof his testimony.The undersigned findsthat Akermade the statementsattributed to him substantially as testified by Cate as above set forth.838914-50-vol. 82-21 310DECISIONSOF NATIONAL LABORRELATIONS BOARDsuch an increased scale on the rough carpenter's work around the mill.Meltonthen said:The boys is (sic) gettingup a union.It looks like we will either have tojoin it or go in with the Carpenter's Union and if we go in with the Car-penter'sUnion we will have to get $125 before it will allow us to work.Finley replied, "I can tell us one thing.This will never be a union shop." 14Conclusions as to interference,restraint,and coercionCuffman contends in effect that he did not learn of any union activity at theplant until after he received the Union's letter of July 19, which stated theUnion's claim of majority and a request that Cuffman set a date for the purposeof discussing recognition of the Union ; that thereafter he called the superin-tendent and the foremen together and told them that,Apparently there was a move on foot to organize the plant and I wanted toadmonish them to be careful about what they said. It was our informationunder our constitution they were guaranteed the right of free speech, andthat the men had a right to join the Union or not as they saw fit, and Iasked them not to discourage them or encourage them in any respect "The undersigned finds it unnecessary to determine whether or not Cuffman in-structed the superintendent and foremen to refrain from discussing the Unionwith the employees, since it appears that if such instructions were given theywere not followed.Since there is no credible evidence to indicate that the employees were everinformed that Cuffman had issued instructions to the superintendent or fore-men to refrain from interfering with, restraining or coercing the employees intheir efforts for union organization,and since the employees were not, priorto on or about November 1, informed that they might join or refuse to jointhe Union without fear of reprisals on the Respondent's part, the Respondent14These findings are based upon Melton's credited and uncontradicted testimony. Inthis connectionFinley testified :Q Did you ever make a statement to Mr. Claude Melton at any time to the effectthat the Cuffman Lumber Company would never be a union shop,or be operated as aunion shop?A. I believeoa one occasion when the question of wages was brought up, he(Melton)stated there would be a union shop there, and I made a statement,or merelystated that I doubted that seriously because I had heard Mr. Cuffman expressinghimself as being opposed to the union shop.16Foreman Aker's version of these instructions varies from that of Cuffman.Akertestified :Q.Do you recall Mr. Cuffman saying anything to you about how you should behaveabout discussing the Union out there at any time?A. Yes, sir.He called Mr Mackey,Mr. Ainsworth,myself, and Mr. Elmore, Ibelieve ,Nas the fourth one and Mr. Finley in the office.He had been out the daybefore and said that he would be back that afternoon about 4 o'clock and told us hereceived a letter from some official-I don't remember who it was-about organizingthe plant,and that they were going to organize the plant, or something to that effectand he would prefer that we did not mention it in the mill.In other words, if anydiscussion came up, tolet them start talking first.Q.Did he say anything to you about discouraging the men from joining the Union?A. No, sir, he did not say anything about that.Q. You don't remember that?A No, sir,he did not say it.He told us not to say anything about it,and let themmention itto usfirst.(Emphasis added.) THE CUFFMAN LUMBER COMPANY, INC.311is chargeable with the anti-union statements and conduct of its superintendentand foremen.From the foregoing and the record the undersigned concludes and finds, thatby Ainsworth's anti-union statements to Phillips ; by his request that Phillipsfind out what he could about the Union and report the same to Ainsworth ; byAinsworth's promise "to get a little better rating" for Phillips in return for in-formation concerning the Union's activities; by Ainsworth's questioning Cottonas to how "he" stood on the Union and informing Cotton that "We don't wantthis Union"; by Ainsworth stating to Davis, "Well, personally, I think we getmore by playing ball with Mr. Cuffman than we would by having a union" ; byAinsworth's questioning Null as to how the latter thought an anticipated Unionelection would go ; by Mackey's request to Ryan that if the latter fcund outanything about the Union he should let Mackey "know"; by Cuffman's askingMelton why the men wanted a union, and stating that,there were lots of em-ployees like the Respondent's employees, "making people like John L. Lewisrich" by payment of dues; by Aker's statement to Cate to the effect that hecould not receive a raise because he belonged to the Union and attended theirmeetings ; by Finley's statement to Melton that "this will never be a unionshop;" and by the totality of such conduct and such statements all as aboveset forth the Respondent interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.B. The discriminatory discharges(1) Charles Joe1° NullNullwas hired by the Respondent on March 11, 1946.He was first assignedtowork as a laborer under the supervision of Vencil Aker, foreman of theplaner mill.Null next worked as a lumber sorter under the supervision ofThomas Ainsworth, the yard foreman. Prior to July 1, he was made a "leader"with an advance of pay to 65 cents an hour and put in charge of a group ofsorters.Null joined the Union on July 11 and succeeded in signing some 15 other em-ployees to union authorization cards.At the Union's first meeting, Null waselected to the temporary office of financial secretary.On August 12, Ainsworthsaid to Null,Charlie, I hear you going to have an election out here.Which way do you think it will go? Null replied, "I don't know-Thatmay be joint ballot.Maybe a joint ballot with the AFL and CIO both onit."Ainsworth then stated, "Well, I hear there is more than 50 percent out heresigned up with the AFL" Null then replied, "There might be."About 4 o'clock on that day, Ainsworth handed Null a discharge slip whichgave the reason for his discharge as "Reducing Force To Minimum PermanentForce."As Ainsworth handed the slip to Null, he said,Well, boy, I hate to do this, but,-It's orders.-Maybe at some future day we can take some of you backOn or about November 1, Null went to the plant and talked to both Aker andAinsworth and asked for reinstatement.Both foremen told him that they hadenough men.36Nullis frequently in therecord referred to as "Joe" Null. 312DECISIONSOF NATIONALLABOR RELATIONS BOARDIn December and during the strike hereinafter referred to, Cecil L.Null, abrother of Joe Null,sought employment at the plant.He talked with Superin-tendent Finley,who was later joined by Foreman Aker.He was told in sub-stance that since he was a brother of Joe Null he would have to see Cuffman,personally before he could be employed.CecilNull then saw Cuffman,who said, "I understand you want to talk to me?" To this Cecil Null replied,"Yes,-they told me I would have to see you first, being that I was a brotherof one of the fellows that was dealing with the Union." Cuffman replied, "Well,that doesn'tmatter you can go on [in]and go to work."During this conversa-tion between Cecil Null and Cuffman, the latter referring to Joe Null said that"Joe was a good man what time he was" at the plant and had been givensome men to work and had his wages raised. Cuffman added that Joe Null "wasall right until the Union business come up and-he got to talking union out onthe job during the work-." 17Contentions;issues ; conclusionsRespondent contends in substance and effect that Null's discharge on August 12grew out of reasons as follows: (1) that the Respondent became overstocked withgum lumber which later became infestedwithbugs, making it necessary to sub-stantially reduce its purchasesof gum andother lumber, and close the Palletplant in order to devote all mill facilities to the preparation of the gum lumberfor shipment and sale;(2) that since it was processing only gum lumber,"it hadto take Joe [Null] off because they wasn't going to have to have him on the jobto send in any more lumber--"; and (3) that since Null's job as a sorter wasdiscontinued or had been absorbed, in part, by contract stackers, it had no workfor him,and his discharge was therefore justified.As to the first contention,the record indicates that gum lumber did in factbecome bug infested, to some extent, at least, and that the Pallet plant was infact closed down from August 27 to September 25. Cuffman,however, testifiedthat at the time Finley and the Board's Field Examiner, Hoffman, drafted atentative form of election agreement on August 21 (more particularly referredto below), that he (Cullman) had no idea that Pallet plant "would be shut downat all."Thus it would appear,that at the date of Null's dischargeon August 12,the gum lumber could not have reached a state of infestation sufficient to havecaused alarm or to require a reduction in purchases of gum or other lumber ornecessitate the closing down of the Pallet plant.This contention is withoutmerit.As to the second contention,it is clear from the record that the Respondentdid not begin processing gum lumber only,until on or after August 27 or approxi-mately 2 weeks after Null's discharge and it is reasonable to assume that thework of sorting he formerly performed was continued by some other employee.This contention is without merit.As to the third contention,wherein Respondent contends it had no work forNull,the record discloses that prior to the advent of the Union,Nullwas ratedas a "good man" who "had been given some men to work and had his wages raised."ITThese findings with reference to Cecil Null's employment and his conversation withCuffman are based on Cecil Null's credited and uncontradictedtestimony.While Cuffmanappeared as a witness subsequentto Cecil Null,he was not questioned concerning CecilNull's testimony. THE CUFFMAN LUMBER COMPANY, INC.313The record further discloses that on or about August 12, the Respondent ranan ad in the Malvern Daily Record, which reads as follows :SKILLED LABOR WANTEDWe Need Experienced Men In The Following Jobs .. .APPLY ONLY AT OUR PLANT NEAR ROCKPORTLUMBER STACKERSSAW OPERATORS Rip and. Cut-OffPALLET NAILERSOPERATOR FOR BERRLINGNO.91MATCHEROnly Experienced, Capable Men Need ApplyCUFFMAN LUMBER COMPANYIt is undisputed that Null could have qualified for one of the lumber stacker jobsdescribed in the foregoing ad.Thus it is clear that the Respondent had work forNull for which he was qualified at the time it discharged him. This contentionis without merit.ConclusionsFromthe foregoing and the record it appearp and the undersigned finds thatprior to his joining the Union and engaging in union activities, Null was con-sidered a satisfactory employee by the Respondent, a fact evidenced by his pro-motion to a position of leader with an advance in pay ; that the Respondentwas opposed to the Union organizing its plant ; that it learned of Null's mem-bership and activity in the Union, a fact evidenced in part, by Ainsworth's dis-cussion with Null concerning a rumored union election and by Cuffman's state-ment to Cecil Null that Joe Null "was all right until the Union business comeup-"; that notwithstanding it had work for which Null was qualified, theRespondent discharged him on August 12 under the pretext that it had no workavailable for him.The undersigned accordingly finds that Null was discharged by the Respond-ent on August 12, 19411, because of his membership in and activities on behalfof the Union, that the Respondent thereby discriminated in the hire and tenureof his employment and discouraged membership in the Union, and by suchaction interfered with, restrained, and coerced its employees in theexerciseof the rights guaranteed in Section 7 of the Act.(2)William R. TannerTannerwas employed in January 1946.He worked as a sawyerin the Palletplant under the supervision of Robert Mackey.18 In additionto Tanner theRespondent employed three other sawyers in the Pallet plant,namely, WilliamCollie, hired in February 1946, Lee Floyd, hired on May 6, 1946, and Clem Dicks,who worked as a part time sawyer. Tanner operated the largest of the four saws,and as indicated above, had seniority over the three other sawyers.Tanner signed a Union authorization card on July 12 and was subsequentlyelected vice president of the Union.He becameactive in soliciting other em-18Mackey is sometimes referred to in the record as"Bob" or "Uncle Bob". 314DECISIONSOF NATIONALLABOR RELATIONS BOARDployees to join the Union.On or about August 9 a temporary break-down hithe Pallet plant caused Mackey to lay the Pallet crew off at noon.During suchnoon hour Tanner got a group of the nailers, (employed as part of the Palletplant crew), interestedin signingunion authorization cards.19While differentnailers were on their kneessigningsuch cards, Mackey walked through the group.After noting that the nailers were assembled and engaged as above described,Mackey asked Employee Marvin A. Ryan what they were doing. Ryan repliedthat he did not know.Mackey then went to his office, returned shortly andcalled Ryan and said "I think it is something about the Union.-If you find outanything let me know."Ryan replied, "O.K."Prior to the time that Tanner joined the Union and succeeded in having thenailers signunion cards, Mackey had complimented him on his work and onoccasions when it was necessary for Mackey to be absent from the plant for atime,Mackey would leave Tannerin chargeof the employees.Following thesigning of the nailers to union cards, Tanner wasnot againleft in charge of thecrew .20On August 27, Mackey laid Tanner off with the following statement:Bill, the Pallet plant is shutting down, it might be 1 week, it might be 2weeks, or it might be indefinitely.R1The record discloses that all Pallet plant employees were laid off at this time.At the time of his lay off Tanner was operating the "Big Saw," Collie andFloyd were operating trim saws:The recorddoesnot disclose, which, if any,saw wasbeingoperated by Dicks, the part time sawyer.On or about September 17, or some 3 weeks after Tanner was laid off, YardForeman Ainsworth called on Tanner at the latter's home,22 andasked him whyhe did not go down to the plant and go to work in the yard.When Tanner asked,"Do yousupposeI can?" Ainsworth replied in the affirmative.Tanner statedhe would report for work thenext morning.After talking with Ainsworth, as above related, Tanner met Claude Melton 23and informed him of Ainsworth's statement that Tanner could have work in theyard.Melton in company with Tanner then called on Ainsworth that nightand discussed the possibilities that Melton mightalso geta yard job. Ains-worth indicated that he had work for Melton and told him to report the nextday along with Tanner.Tanner and Melton reported the following morning pursuant to Ainsworth'sinstruction.' Instead of assigning them to work however, Ainsworth informedthem that Superintendent Finley wanted to see them. The two called onFinley, who, after referring to himself as the "sorriest man in town",informedthem that he had no work for them but told them to report again on thefollowing day.39The record discloses that nine nailers signed union authorization cards on this date.2° From the events of August 9, related above, and from Mackey's subsequent treatmentof Tanner and upon the record as a whole the undersigned concludes and finds that theRespondent became aware of and knew of Tanner's Union activities on and after August 9,1946.The Respondent's officials and supervisors did not contend otherwise.21 The record discloses that the Pallet plant was shut down from August 27 to on or aboutSeptember 23 or 2522 Tanner lived within a very short distance of the Respondent's plant.23Melton's alleged discriminatory discharge is discussed below. THE CUFFMAN LUMBER COMPANY,INC.315Tanner and Melton returned to the plant on the following day and againcontacted Finley, who said, "I guess you are after some of that 65 cents stuff"."Finley then informed Tanner and Melton that he had no work for them 25Some 30 days after his lay off, and after the Pallet plant had resumedoperations, to the extent, at least, that sawing had been resumed, Tanner wentto the plant and talked to Mackey concerning his return to work.Mackeyinformed Tanner that it would be necessary for him to see Cuffman who wasout of town and advised Tanner to return on the following Tuesday.Tanner, however, went on into the plant and found that Collie, although hewas junior to Tanner as an employee, operating the saw formerly operated byTanner.Tanner immediately contacted Mackey and said he would be outtowork the next morning.Mackey said that since Cuffman was not backthere would be no need for Tanner to report for work the next day.Tanner thensaid, "Uncle Bob, you don't aim to hire me?"Mackey replied, "No, I don't Bill."Mackey then gave Tanner his release slip which gave the reason for his layoff or discharge as "Pallet plant shutting down."As found in detail below, the Union called a strike on November 12. TheUnion subsequently lost the strike and under date of February 14, 1947, calledit off.On March 17, 1947, Tanner in company with Loman A. Davis'went tothe plant and applied to Cuffman for reinstatement. Cuffman stated in sub-stance, that the Union had sent Tanner and Davis to the plant to ask forreinstatement; and that the Union dropped all the unfair labor practice charges,"with the exception of Joe Null." In response to the foregoing statement,Tanner said, "It looks to me like a man gets whipped, there is no use of poutingabout it.I am ready to go to work and get along with you now -."Cuffman then sent 'Canner and Davis to Superintendent Jones'21 who hiredTanner but told Davis there was no work for him. Tanner was put to workstacking lumber at 65 cents an hour " Tanner worked as a lumber stacker forsome 3 or 4 weeks, after which Jones sent for him and said,I am going to put bon back in (as a sawyer) and start you at 75 cents.-Youhave been loyal.You work 30 days for 75 cents and if you are still loyalIwill give you the old price back.Tanner was then put to operating a new high speed saw.His rate at the timeof the hearing was 80 cents an hour or the same rate he was receiving at thetime of his lay-off or discharge.24 The sawyers rate of pay was 80 cents per hour and the yard rate was 65 cents an hour.It is undisputed that Lee Floyd, a sawyer, hired May 6 and with less seniority than Tanner,who was laid off with Tanner and other sawyers was put to work in the yard about 2 weeksafter the August 27 lay off and was paid at the sawyers rate of 80 cents per hour insteadof the normal yard rate of 65 cents per hour.26 In this connection Finley testified :Q. They (Tanner and Melton) said they were there at Mr. Ainsworth's invitationdidn't they?A. Yes.Q. And Mr. Ainsworth was in charge of the yard?A. Yes, sir.Q You were then saying that Mr. Ainsworth thought he needed help and youdiffered with them?A. Yes, I had that authority.='Davis' alleged discriminatory discharge is discussed below.21 Jones succeeded Finley as superintendent following the strike.21 As has been noted above, when Sawyer Floyd was recalled to work some 2 weeks afterthe Pallet plant shut down and was put to work as a yard man he continued to draw thesawyers rate of 80 cents an hour. 316DECISIONS OF NATIONALLABOR RELATIONS BOARDContentions ; issues ; conclusionsThe Respondent contends in substance and effect that since it became necessaryto shut down the Pallet plant all Pallet plant employees had to be laid off, thatat the time of such shut down, Mackey was authorized and instructed to offerall employees laid off, including Tanner, work in the yard or elsewhere in theplant ; that such employees had the choice of either accepting yard work orlaying off while the Pallet plant was shut down ; that Tanner refused Mackey'soffer of such yard work and indicated that he was going to "sell out" and moveto California ; and had thereby, in effect, lost his statusas anemployee of theRespondent.In considering the foregoing contentions it is necessary to determine whetheror not Mackey offered Tanner yard work at the time of the latter's lay off ;whether Finley overruled Ainsworth's attempt to hire Tanner in the yard onor about September 17, and whether Mackey's refusal to reinstate Tanner tohis regular sawyer job after the reopening of the Pallet plant was occasionedby Tanner's alleged loss of status as an employee.In connection with these contentions Finley testified in substance and effect,that he "allocated" authority to, and directed Mackey to offer the laid off Palletemployees "every one of them" who wanted to work on the upper part of theyard; that Mackey informed him that he (Mackey) had advised every laidoff man "that he could have a job some place else in the mill" ; and that thelaid off employees were informed that they had a choice of taking a yard job,or laying off during the shut down of the Pallet plant.In this same connection Cuffman testified that he gave Mackey instructions"to offer all employees of the Pallet plant employment elsewhere in the millduring the time the Pallet plant was shut down" ; that Mackey reported to himthat Tanner refused to accept yard work, "and was going to sell out in Malvernand move to California;" that some 2 days later when he (Cuffman) met Tanner,he asked him if he was going to leave (for California), Tanner replied, "Yes, sir,I guess so. I am selling my home and moving to California" ; and that whenCuffman asked Tanner, "You don't want to work elsewhere in the plant?1Tanner answered in the negative.Tanner on the other hand testified, that at the time of his lay off Mackey toldhim that the shut down may be for 1 week, it might be for 2 weeks, or it mightbe indefinitely; and that Mackey did not offer him work in the yard or elsewherein the plant during the shut down.As found hereinbefore, the undisputed testimony discloses that Yard ForemanAinsworth went to Tanner's home about 3 weeks after the Pallet plant shutdown and informed the latter that Ainsworth had work forhim in the yard andadvised him to report for work on the following day ; that notwithstandingAinsworth believed he had work for Tanner, Finley, after requiring Tanner tomake a second trip to the plant in his effort to obtain yard work pending thereopening of the Pallet plant, overruled Ainsworth and refused to permit Tannerto go to work in the yard."'Tanner was not recalled as a witness following Cuffman's testimony above, and thisstatement of Cuffman's is not expressly denied in the recordAssuming that Tanner hadindicated an intention to move to California, as contended by Cuffman, the fact that heattempted to take the yard job offered by Ainsworth(who was overruled by Finley) andhis application for reinstatement made to Mackey upon resumption of the Pallet plant wasnotice to the Respondent that he had abandoned the idea of moving West, if,in fact heever had such an idea. THE CUFFMAN LUMBER COMPANY, INC.317The undersigned credits Tanner's testimony and finds that he was not offeredtemporary work during the shut down either in the yard or elsewhere in theplant by Mackey" or by any other representative of the Respondent exceptAinsworth whose efforts to hire him were overruled by Finley."It is undisputed that Finley overruled Ainsworth when the latter sought tohire Tanner on the yard crew. It is further undisputed that after Tanner'ssaw was in operation and he sought reinstatement from Mackey he was advised,first, that he would have to see Cuffman who was out of town before he couldbe employed, and second, that Mackey had no intentions of hiring him. TheRespondent offered no explanation as to why Tanner was not reinstated uponresumption of the Pallet plant except Cuffman's contention that Mackey hadoffered him work which he refused, and that Tanner allegedly stated that he wasgoing to move to California.The fact that Mackey insisted that Tanner hadto consult Cuffman before he could be hired indicates that Mackey must havehad express instructions not to reinstate Tanner notwithstanding the fact thatTanner had tried to go to work on or about September 15 at the invitation ofAinsworth at which time he was told there was no work available for him butnot told that he had lost his status as an employee.The undersigned is convinced from the statement made to Tanner at thetime of his lay off ; from the fact that Finley overruled Ainsworth when heattempted to put Tanner to work in the yard ; from Mackey's statement to theeffect that he could not reinstate Tanner at the time he applied for reinstate-ment upon resumption of the Pallet plant without Cuffman's consent ; that theRespondent had, at the time of Tanner's lay off on August 27 predeterminedthat Tanner would not be given temporary work or be recalled when the Palletplant resumed operations, all for the reason that it resented that Tanner hadjoined the Union and had engaged in union and concerted activities.The foregoing conclusions are fortified by the manner in which Tanner wastreated after his reemployment following the strike.To start with he had toacknowledge that he was "whipped" before he was taken back ; he was put tostacking lumber at 65 cents per hour, whereas Floyd, a sawyer with less senior-itywas recalled within 2 weeks after the lay off and put to work in the yardat his sawyer's rate of 80 cents per hour ; and finally, even when Tanner wasreturned to his original job as a sawyer, Superintendent Jones (who had notbeen hired until after the strike), informed him that he would put him backon the saw at the rate of 75 cents per hour with a statement : "You have beenloyal.You work 30 days for 75 cents and if you are still loyal I will give youthe old price back."All of which indicates that the Respondent consideredthat Tanner had been disloyal by joining the Union and engaging in unionactivities and so advised its new superintendent, Jones.Finally, it was onlyafter Tanner had admitted that he was "whipped"; had worked for less payas a sawyer than the going rate in order to prove that he was "loyal"; thathe was granted his former rate of 80 cents per hour by the Respondent.80Mackey was not called as a witness,notwithstanding the record indicates that he wasavailable.While the record indicates that some Pallet plant employees were givenemployment during the shut down, no employee testified to the effect that Mackey hadmade the statement that all of them could have work elsewhere in the plant during theshut down.11The undersigned finds it unnecessary to determine whether or not Mackey was, infact,insti ucted to offer Tanner, as one of the Pallet plant employees,work in the yardor elsewhere in the plant,since the undersigned is convinced that no such offer was madeto Tanner 318DECISIONSOF NATIONALLABOR RELATIONS BOARDThe foregoing and the record clearly discloses, and the undersigned finds thatTanner was laid off on August 27 with the predetermination that he would notthereafter be reinstated and was not reemployed until on or about March 17,1947, at which time he was not reinstated to his former or substantially equiva-lent position until he had worked a sufficient time, at a lower rate of pay thanhe normally received, to prove that he was "loyal." The manner and eventscovering Tanner's reinstatement disclose in addition to other facts found above,that the Respondent resented his having joined the Union and discharged himas of August 27, 1946, because of his membership in and activities on behalf ofthe Union ; that the Respondent thereby discriminated in regard to the hire andtenure of his employment; discouraged membership in the Union and did therebyinterfere with, restrain and coerce its employees in the exercise of the rightsguaranteed in Section 7 of the Act.C. The refusal to bargain collectively1.The appropriate unitThe complaint alleges that all production and maintenance employees, includ-ing firemen,but excluding watchmen, office employees, clerical employees, andall supervisory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees or effectively recommendsuch action constitute an appropriate unit.During the hearing all partiesstipulated that the above described unit was appropriate herein.The undersigned accordingly finds that the above described unit at all timesmaterial herein constituted and now constitutes a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b) of theAct.2.Representation by the Union of a majority in the appropriate unitDuring the hearing counsel for the Board offered in evidence some 89 appli-cations for membership or authorization cards purportedly signed by employeesof the Respondent.As a result of an off-the-record conference, counsel for theRespondent indicated that it might be possible to compare signatures on thecards with signatures of its employees that were in the possession of theRespondent.The cards were delivered to Respondent's counsel for such pur-poses.The record discloses that the cards were in turn delivered to Gay Mor-rison, Sr.,2 who checked the signatures on the cards against signatures ofemployees appearing on Tax Exempt Certificates on file in the Respondent's office.Of the 89 signatures so checked, Morrison questioned the signatures on 31 cards.Of these 31 signatures so questioned, the authenticity of the signatures of 26was successfully established by signees' testimony in some cases, and by thetestimony of the employees who procured the signatures in the first instance.In addition to all of which, 19 of the 26 employees were shown to have beeninitiated into and paid dues to the Union's"Morrison is carried on the Respondent's pay roll as a "clerk"He testified that hehad been employed by Cullman since 1942.Morrison on occasion joined Cuffman as aRespondent representative at meetings with Union representatives.33The record of initiation and payment of dues by those employees whose signatureswere not questioned by Morrison were not put in evidenceWhile the Respondent ultimatelyobjected to the receipt of any of the cards in evidence, including those whose signatureswere not questioned by Morrison, it offered no evidence to dispute thhe authenticity of anyof the signatures not questioned by Morrison,notwithstanding it had possession of thecards for a time and had means in its records from which their lack of authenticity mighthave been shown if any existed. THE CUFFMAN LUMBER COMPANY, INC.319While the undersigned received all 89 cards in evidence, he has not consideredthe cards of those Union member employees who left their employment withthe Respondent before August 3, 1946.Since as is found below, the Union made its first request for recognition byletter under date of July 19, and the Respondent refused to grant such recogni-tion by letter under date of August 3, the undersigned in arriving at the Union'smajority as of August 3, 1946, has not counted the cards of those employees whojoined the Union subsequent to August 3.In determining the number of employees in the appropriate unit, the under-signed has used the pay roll of August 3 and has eliminated those employees,both Union and non-union, who were separated from the pay roll prior to thatdate, together with those whom the record discloses were first employed ondates subsequent to August 3.The record discloses that as of August 3, there were 73 employees in the stip-ulated appropriate unit.The record further discloses that on August 3 theUnion had 43 84 members employed in such unit.The undersigned accordingly finds that on August 3, 1946, and at all materialtimes thereafter, the Union was, and now is, the duly designated representativeof a majority of the employees in the aforesaid appropriate unit for the purposesof collective bargaining with respect to rates of pay, wages, hours of employment,and other conditions of employment within the meaning of Section 9 (a) ofthe Act.-3.The refusal to bargain(a) Sequence of eventsUnder date of July 19, C. W. Mowery, an organizer for the Union, wrote theRespondent's president, Carroll Cuffman, and informed him that a substantialmajority of the Respondent's employees had either joined the Union or signedauthorization cards, and requested the Respondent to set a date for the purposeof discussing recognition of the Union as bargaining agent for the Respondent'semployees.Under date of August 3, Cuffman replied to Mowery's letter as follows :DF&R Six: Reply to yours of July 19th has been delayed because of myabsence from my office.The situation that you refer to as supposed to exist at our plant nearMalvern is very much a surprise to me, as this is the first intimation Ihave had. Evidently, no particular agitation has existed, else it wouldhave come to my attention as I am almost daily at the plant, and all menhave free access to me.It occurs to me that possibly you have not been informed of the factthat our plant is hardly fifty percent completed, and, consequently notwithin fifty percent of what will be the normal production when it is com-pleted.I did not know that you were interested in organizing a plant still inthe construction stage.Because we are still doing a lot of preliminarywork and construction, and because construction will not be completed forsometime to come, it is not possible now to fully classify all jobs nor themen employed in various capacities, for some men work part time on pro-duction and part time on construction just as the demands of the occasion"The record discloses that between August 3 and August 13, 13 additional employeesjoined the Union, 11 of whom were nailers and 2 were laborers. Thus it appears thatby August 13, 56 of the 73 employees employed in the appropriate unithad signed unionauthorization cards. 320DECISIONS OF NATIONALLABOR RELATIONS BOARDmay be. It may be, too, that when we finally come into full productiona number of men who have been employed in construction will not care tocontinue on the job, or will not be qualified for productionjobs.Produc-tion is rather uncertain and will be until the bottle-neck of uncompletedunits is overcome.You know how difficult it is toget construction mate-rials, and also equipment for production.None of our employees has said anything aboutunionizing the plant sofar as I know. A copy of this letter goes to the National Labor RelationsBoard in Memphis, since they possibly have some jurisdiction.We are notfully informed as to procedure, but assume that if furtherdiscussion isdesired they will initiate it.Yours very truly,CUFFMAN LUMBER COMPANY, INO.J.C. CUFFMANOn or about August 10 Mowery, accompanied by Roy A. Hoffman, a FieldExaminer for the Board, met with Cuffman at the latter's office in Malvern,Arkansas, at which time Mowery told Cuffman that a substantial number ofhis employees had signed union cards and requested Cullman to recognize theUnion and negotiate a contract.During this conference, Field Examiner Hoff-man advised Cuffman that the latter could either, (1) recognize the Union, (2)agree to a consent election, or (3) be forced to have an election.Cuffman then informed Mowery that the plant was still under construction ;that it had reached not to exceed 35 to 45 percent of anticipated production;and suggested that Mowery wait until full production got under way and con-struction employees who would not fit into the "permanent operational pro-gram," had been eliminated, before the Respondent be required to recognizeand negotiate with the Union.Mowery refused to adopt Cuffman's foregoing suggestion and asked, "Willyou agree to an election?"Cuffman replied in the affirmative.Subsequently and on or about August 21 Field Examiner Hoffman and W. D.Finley, then Respondent's plant superintendent, worked out the tentative termsof a consent election agreement wherein September 25 was selected as the datefor the election.On about August 27, the Respondent closed down its Pallet plant whichnormally employed from 35 to 38 employees.At this time Robert Mackey, fore-man, told William R. Tanner, saw operator, employed in the Pallet plant,"Bill, the Pallet plant is shutting down, it might be 1 week, it might be 2weeks, or it might be indefinitely."The record discloses that the Pallet plant was shut down from August 27 toSeptember 23.As is found elsewhere herein, the Respondent, during August,discharged Charles Joe Null,William R. Tanner, Frank Cook, Claude H.Melton, and Loman A. Davis.On or about September 6, Mowery, Hoffman and Cuffman had a further meet-ing, at which time Mowery stated that the Union could not agree to a consentelection being held on September 25 because the Pallet plant had been shutdown, and some of the 35 employees, a majority of whom, Mowery claimed wereunion members "would be scattered throughout a wide area" and thereforeunable to vote.Cuffman insisted on the September 25 date for holding theelection.Mowery then insisted, that in the event a consent election be heldthose employees whom the Union contended had been discriminatorily dis- THEE CUFFMAN LUMBER COMPANY, INC.321charged, would be permitted to vote. Cuffman refused to agree that any ofthe discharged employees could vote at such an election, and further refusedto agree to a cross-check of the Union's membership and authorization cardsagainst the Respondent's pay roll.Prior to September 17 the Union had filed a petition for certification of repre-sentatives with the Board's Regional Office.Under date of September 17 the Board's Regional Director informed Cuff-man that such petition had been withdrawn with the Regional Director's con-sent and without prejudice.On or before September 18, the Union filed charges alleging that the Respond-ent had engaged in unfair labor practices in violation of Section 8 (1), (3)and (5) of the Act. Under date of September 18, the Regional Director ad-vised the Respondent that such charges had been filed.On October 14;' and following the filing of unfair labor practice charges, theparties met with Wesley Wood, a Commissioner of the United States ConciliationService.Mowery and C. W. Mendenhall, an international representative of theUnion, represented the Union and Cuffman represented the Respondent.Recognition of the Union was the chief topic of discussion.Cuffman objectedto any form of proof of the Union's majority other than by an election. TheUnion was agreeable to an election but insisted that the employees that it hadconsidered to have been discriminatorily discharged be returned to their jobs,"and be permitted to vote.Cuffman refused to agree to any reinstatement, eitherwith or without back pay, contending that since the employees were dischargedor laid off for good cause, "We wouldn't reinstate anyone."On October 21, the same group again met with Wood. In addition to Cuffman,two of Respondent's office force, appeared on its behalf.The discussion was aniteration of that had at the October 14 meeting, except that it appears that therewas some discussion to the effect that only four of the discharged cases mighthave merit.Mendenhall suggested that said four men be reinstated with backpay and the matter could thus be disposed of. Cuffman denied discriminatingagainst "any man", and insisted that the only thing he would agreeto was anelection.When Mendenhall suggested that the Union might forego back pay forthe four men if Cuffman would reinstate them and recognize the Union, Cuffmanrefused to agree to these suggestions.Mendenhall then asked Cullman just what he would agree to do. Cuffmanreplied that he would reinstate one employee, namely, Loman A. Davis, as alaborer, but without back pay ; and added that he would not recognize the Unionwithout an election in any event.On or about November 1, Cuffman instructed the foremen to have all employeesassemble in the Pallet plant at quitting time on that day, as he had a few wordsto say to them.At the appointed time Cuffman read a speech to the assembledemployees.In this speech Cuffman, in substance and effect, set forth his version as towhat had transpired between him and the Union representatives ; he stated thathe at all times "insisted on having an election so that you men could decide foryourselves whether you wanted to have a union or not to have one"; that then The parties are not in accord as to this date.The undersigned is satisfied from allthe evidence that the date is approximately correct and since the parties are in substantialaccord as to the events of this and other meetings,the date has no particular significance.'^At this time the Union contended that nine union member employees had been dis-criminatorily discharged. 322DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion refused to agree to the election because it had filed charges alleging thatthe Respondent had discriminatedagainst ninemen ; that he requested that suchcharges be withdrawn and an election held ; that the Union requested reinstate-ment of the nine men with back pay and that he sign a union contract, which hedeclined to do ; and that the Union, on November 4, offered to withdraw a majorityof the charges filed in September and forego back pay for any employee, if theRespondent would enter into a contract with the Union. Cuffman in his speechfurther stated :I do not feel that it would be fair for me to enter into any contract withany union without knowing what you men think about it. I feel that you asfree men have the right to make up your minds. I have insisted upon andpractically demanded an election be held because I feel that you men areable to decide for yourselves whether or not you want a union or do notwant a union.If an election is held, you'll be free to vote as you please.You may votefor or against joining a union.No one will see your ballot or know howyou vote.As in all elections, the majority should rule.Personally, I think you would be much better off without a union at thisplant.Any of you may bring your problems to the management at any time;and I believe we can work together in closer harmony.We can work to-gether.I want to assure all of you right now that you do not have to belongto a union to work at this plant.Cuffman continued his speech with statements to the effect that he thoughtthat management had been fair and above board all the time ; that the plantworking conditions were better` than any plant in Arkansas; that while he feltmore would be accomplished by dealing direct than indirectly with a union, thequestion was up to the employees, "you may join or not join, as you see fit."The speech concluded with statements to the effect that all parties wouldlose in case of a strike; that in the event of a strike efforts would be made tooperate the plant; that industry and labor needed each other; that he feltperfectly right in insisting that the men have the right of voting for or againsta union; and so long as he operated the plant the employees were assured offair treatment, fair wages, and the best working conditions lie could afford,"and you will not have to belong to a union to work here."On November 9 the parties held a further meeting %N ith Conciliator Wood.The Union representatives offered to "waive" 3i the charges and hold an elec-tion.Cuffman insisted that the charges "be withdrawn entirely" before an elec-tion be held.Cuffman at all times insisted that he would not grant recognitionto the Union unless it received a majority of votes at an election.Prior to theNovember 9 meeting, the Union had taken a strike vote, which carried in favorof calling a strike.The anticipated strike was discussed at this meeting.Alsoduring the November 9 meeting, Cuffman proposed to Mendenhall that he wouldmake the latter a "sporting proposition," and proposed that the parties go tothe plant and in the presence of Wood ask the men to vote by a show of handsfor or against the Union. Cuffman said he would abide by the majority and37Union witnesses testified that by waiving such charges they did not intend to be barredfrom pressing them in the future if they so desired. THE CUFFMAN LUMBER COMPANY, INC.323"come back and talk contract" 98 if the majority voted for the Union.Mendenhallrefused to accept this proposal89(b)The strikeThe employees went on strike on November 12. All but one of theemployeeswho had been working at the plant when the strikebeganwere on the picket line.At about 8: 30 a in. Cuffman approached the picket line and asked Harold WPhillips to get into his car so that he could drive down the road with Phillips.Phillips accompanied Cuffman some 100 yards as requested. Cuffman toldPhillips to tell the men that they could go back and go to work "that day, rightthen," and could take a "vote as to whether they would have a union or not byraising their hands." If a majority voted by lifting their hands at that time hewould "consent to a union organization" and would grant them a contract.Cuffman then left for Malvern.Phillips submitted Cuffman's proposition to the men.They "didn't agree tothat at all."When Cuffman returned some 40 minutes later, Phillips reportedthe results to him. Cuffman then addressed the men on the picket line andstated in substance thathe was going to close the plant and sell the machinery andship it "off some place"unless they all went back to work right away. Cuffmanfurther stated that the Union representatives were "trying to sell the Uniongroup out there down the river", and that they had made him an offer that wouldnot benefit the members of the Union.90 (Emphasis added.)During the strike Conciliator Wood made a number of efforts to get Cuffmantomeet with the Union representativesOn each occasion Cuffman expresseda willingness to meet, but stated in substance that he had not changed his mindand would not recede from his position that he would not recognize the Unionunless and until it had been certified by the Board as the result of an election.On November 13, the Respondent published an ad in the Malvern Daily Recordentitled "WILDCAT LABOR STRIKE" in which it set up its contentions con-cerning the issues which gave rise to the strike, and closed its ad, with a state-ment as follows :We are presently taking steps to close the plant; and, unless the men arepermitted to return to work we will soon make arrangements to dismantle theplant entirely.as The record discloses without dispute that at or about this time Cuffman talked toPhillips in the former's officeAfter assuring Phillips that there was no occasion to be"scared" about his job, Cuffman asked Phillips if the Union really had a majority of theemployees signed up.Phillips replied in substance, that as recording secretary of theUnion with access to the authorization cards, he knew that the Union had a majority ofthe employees signed up, and so informed Cuffman"This finding is based upon Cuffman's testimony when called as a Board witness.As awitness for the Respondent Cuffman, in testifying in this connection, referred to Moweryand made no mention of Mendenhall. The record indicates that both Mendenhall andMowery were present at this meeting.40Cuffman did not specifically deny making the statements that the Union representativeswere trying to sell the T nion group "down the river,"or that he threatened to close theplant.His version of his picket line speech is as follows ;Anyof the[you]men that would like to operate the plant and any of you thatwant to come in and go to work may do so. I have endeavored to negotiate withMr. Mendenhall and Mr.Mowery, but have reached no terms with them. If you wantto come in to work,you can start back, and if you refuse to come back to work,obviously I will have to shut the plant down.(Emphasis added )On the above and the record the undersigned is convinced and finds that Cuffman madethe statements to the effect that he would close the plant and thus deprive the employeesof their jobs unless they abandoned the strike and returned to work. 324DECISIONS OF NATIONALLABOR RELATIONS BOARDDuring the strike Mackey called on employee Fletcher Goodman and told him,in substance, that Cuffman wanted to shut the plant down ; that Mackey hadasked Cuffman to wait until Mackey talked to Goodman and four other employeesin whom he (Mackey) had confidence, as he believed he could break the strikeand get the men back to work ; that if Goodman abandoned the strike and wentback to work, he (Mackey) "believed he could get" Goodman more money; andasked Goodman to talk to the "other boys," which Goodman agreed to do.Mackey also called on employee Lee Floyd some 2 or 3 weeks after the strikestarted and asked Floyd if he wanted to go back to work.When Floyd repliedthat he could not cross the picket line but that he would go back to work afterthe strike was cleared up, Mackey stated that he did not want to hire anotherman in Floyd's place until he had given him a chance to return to work."Contentions ; conclusionsThe Respondent contends in substance and effect, (1) that it was entitled asa matter of right, and in any event, to require certification of the Union as acondition precedent before it bargained with it; and (2) that it was likewise en-titled to have all charges of discrimination dismissed without prejudice beforethe holding of such an election, and inasmuch as the Union had not been certifiedby the Board the Respondent may not be found to have refused to bargain inviolation of Section 8 (5) of the Act.As to the /first contention,the undersigned is convinced that Cuffman was sin-cere in his belief that he was entitled to require certification as a condition prece-dent to his bargaining with the Union.He refused to consent that a cross-checkof the Union's authorization cards against the Respondent's pay roll be made byeither the Board's Field Examiner or by Commissioner Wood of the U. S. Concili-ation Service."Cuffman testified :So far as I know there was no union existing at the'plant.None had beencertified by the National Labor Relations Board.Cuffman's position in this regard is clearly untenable, since,The Act is clear in intent, and it has been too well established to require ex-tended discussion, that election and certification proceedings are not the onlymethod of determining majority representation, and that an employermay not require certification as a condition precedent to bargaining wherethe employer entertains no real doubt as to the Union's majority, or wherereasonable proof is available and the employer makes no effort to ascertainwhether the Union has a majority"Cuffman at no time expressly stated that he entertained a doubt as to the Union'smajority but insisted on his contention that such majority could only be shownthrough an election and certification proceedings.41These findings in connectionwith Mackey's statements to Goodman and Floyd arebased upontheir credited and uncontradictedtestimony.Mackeywas not called as awitness, notwithstanding the recordindicatesthat he wasavailable.The undersigneddoesnot hold that anEmployer may not, in good faith,insist uponan election and refuse to consent to a cross-checkof a Union's authorization cards againstthe Employers'pay roll,but does hold that where he insists upon an election and refusesto consentto such a cross-check and suggests no alternative and then engages in conductdesignedto destroythe Union's majority his contentionthat heacted in good faith shouldbe disregarded."L. B. Hartz Stores,71 N. L.R. B. 848;and seee.g.N.L.R. B. v. Remington RandInc.,94 F. (2d) 862(C. C. A. 2) ;e.g.N. L.R. B. v. FederbushCo., 121 F. (2d) 954(C. C. A. 2);N. L. R. B.v. Dahlstrom Metallic DoorCo., 112 F.(2d) 756(C. C. A. 2). THE CUFFMAN LUMBER COMPANY,INC.325Assuming, however, that such insistence on a certification be equivalent to acontention by the Respondent that its refusal to recognize or bargain with theUnion until its status was established in an election was motivated by genuinedoubt as to whether the Union had been designated by a majority of the employeesin the appropriate unit, the undersigned must nonethftless reject the contention.The record discloses that following the designation of the Union as bargainingrepresentative by a majority of the employees in an appropriate unit-a factthat was called to the Respondent's attention, the Respondent engaged in conductwhich was violative of Section 8 (1) of the Act, as more particularly appears inSection III A above, wherein it is found that Foremen Ainsworth, Aker, Mackey,Superintendent Finley and Cuffman engaged in conduct which tended to destroythe Union's majority status.The record further discloses, as found in SectionIII B above, that the Respondent also engaged in conduct violative of Section8 (3) of the Act by discriminating in regard to the hire and tenure of employmentof Employees Null and Tanner which conduct was intended to discourage mem-bership in the Union and to destroy the Union's majority.The Board and the Courts have frequently held that an employer cannot beheard to say that he entertains an honest doubt as to a union's majority statuswhen he conducts a campaign to destroy the majority" This contention iswithout merit.As to the second contention,Respondent contends that it was entitled, as acondition precedent to holding an election, to have the unfair labor charges there-tofore filed against it by the Union withdrawn and dismissed with prejudice.Under the circumstances disclosed herein, wherein it appears that the Respondenthad, at the very time that it demanded the withdrawal, and dismissal of thecharges with prejudice, violated both Section 8 (1) and (3) of the Act. Suchdemandevidenced its lack of good faith.This contention is without merit.The undersigned finds that the Respondent, by its whole course of conduct,hereinbefore outlined, evinced anunwillingnessto take an active andsincerepart to the end that a collective bargainingagreementmightbe consummatedand failedto bargain with the Union in good faith. The undersignedfurtherfindsthat by conditioning its willingness to bargain with the Unionupon proofof the Union's majority status only through the conduct of an election, afterhavingengagedin unfair labor practices directed toward the dissipation of theUnion's prior and unchallengedrepresentation claim and status,the Respondentrefused to bargain with the Union within themeaningof Section 8 (5) of theAct.Accordingly, the undersigned finds that on August 3, 1946,and at all timesthereafter, the Respondent refused to bargain collectively with the Union as theexclusiverepresentative of its employeesin anappropriate unit, thereby inter-feringwith,restraining,and coercingits employees in the exercise of the rightsguaranteed in Section7 of the Act.The undersigned further finds that by Cuffman's statementsto Phillips madeduring thestrike wherein he sought to induce the employees on thepicket lineto take a vote by a show of hands foror againstthe Union without prior con-sultationwith Union representatives ; by Cuffman's further statement to theemployees on the picket line to the effect that he would close the plant if theydid notreturn to workand abandonthe strike; by Mackey's statement to Good-man also made duringthe strike to the effect that if Goodmanabandoned the"N. L. R.B. v. Consolidated Machine Tool Corp.,163 F. (2d) 376 (C. C. A. 2), 20L. R. R. M.2439,enf'g as modified67 N. L.R. B. 787;Matter ofTwinCityMilk Pro-ducer. Assn.,61 N. L.R. B. 69.838914-50-vol. 82-22 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDstrike and returned to work Mackey "believed he could get" more money forGoodman ; and by Mackey's statement to Floyd to the effect that another manwould be hired in Floyd's position if the latter did not abandon the strike andreturn to work, all as found above, the Respondent interfered with, restrainedand coerced its employeesSin the exercise of the rights guaranteed in Section 7of the Act"D. The alleged discriminatory discharges(a)Frank CookCookwas hired by the Respondent in either March or April 1946.He firstunloaded lumber cars and later worked as a laborer for a number of weeks underthe supervision of Foreman Aker.For some 2 or 3 weeks prior to August 14, heoperated a rip-saw.Cook was among the first to become active on behalf of the Union.On July 1,he procured a supply of Union authorization cards and signed the first one him-self.On Tuesday July 2, Cook divided the Union application cards into threeparts, gave one part to Null, one to Tanner, and retained the balance for himself.After Null and Tanner secured signatures to the cards they had taken theyeither turned them in to Cook or in to the Union headquarters. Cook turned allsigned cards he received in to the Union headquarters.At the first meeting of the Union, held on or about July 11, Cook was electedtemporary president.He resigned the office of president sometime prior toAugust 14 and became a committeeman.He was a member of the AFL at thetime he went to work for the Respondent and wore an A. F. of L. button.While Aker normally supervised Cook's work on the rip saw, he did not do soduring August as he had been temporarily assigned to work on the planerDur-ing Aker's absence, Finley supervised the work in Aker's section, and thus hadsupervision over Cook.On at least one occasion, which occurred on or about August 7, Finley criti-cized Cook's work and complained that there was a "lot of waste".On August14,46Finley again found fault of Cook's work, in that he complained that Cookhad been ripping lumber of dimensions contrary to his instructions.On August 15, Aker handed Cook his discharge slip which stated the reasonfor such discharge as "Careless ripping-work unsatisfactory (third offense) ".Cook did not discuss his discharge with either Aker, Finley or Cuffman, afterreceiving the discharge papers from Aker.Contentions;issues; conclusionsCook contended in effect that he was unable to perform satisfactory work be-cause the rip saw was an old second-hand, worn out machine, that because of46As is setforth hereinbefore,Cuffman, onor about November 1 instructedall foremento inform the employees that he wished to address them at quitting time on that day,that the foremen relayed the instructions or requeststo the employees as directed; andinsofar as the record discloses,all employees remained on the premises,gathered in thePallet plant;and listened to a speechread by Cuffman.While some of Cuffman's state-ments of fact and contentions contained in the speech are not borneout by the record,the speech contains no threat of reprisal or promise of benefit,express or implied, and isthereforeprotectedby the First Amendmentto the U. S. Constitution.It is so found.49 Cook testifiedon cross-examinationthat Finleyhad said nothing to him concerninghis faulty ripping untilAugust 14.On directexamination,however, Cookhad testifiedthat someone, who he thoughtwas Finley,had "- - said something about therebeing a lot of waste to the lumber" ; and that such event occurred about a week beforehis dischargeon August 15. THE CUFFMAN LUMBERCOMPANY, INC.327the bad condition of the mechanism used to fix the width of the board, it wasnot possible to keep the saw firmly in place with the result that much of thetimber tapered off until it became too narrow for use.On cross-examination, Cook testified that about two-thirds of the lumber hesawed on August 14, was too narrow "on one end" to be used. On rebuttal, Cooktestified, to the effect that two-thirds of the lumber sawed on August 14 was not"spoiled." 'Cook testified that, "it wasn't a third of it spoiled, I would not besure but I don't think so."Henry Cate, a Board witness, testified that he ran the saw in question on theday after Cook was discharged and that he could not remember that he hadany trouble with it and that "it seemed to me like it ran all right."Cate furthertestified that there were times when the boards were "started right" that theywould not come through all right and "for the most part the boards came throughall right if you started them in there right."ConclusionsFrom the above and the record it appears that on August 14 Cook rip-sawedlumber in such a manner that from one-third to one-half of his output for thatday was "spoiled" to the extent that it could not be used for the purposes forwhich it was intended ; that on that day the total output was in excess of 4,000feet ; that while the saw he operated was a used or second-handed one, theboards came through for the "most part" when they were started into the sawright ; and that the extent of Cook's spoiled lumber on August 14 discloses thathe was in fact guilty of careless ripping and that his work was of an unsatisfactorynature.It is so found.While the record on the whole discloses that the Respondent is opposed to theUnion organizing its plant as is more particularly set forth by the findings of in-terference and discrimination made elsewhere herein, and while the Respondentmay have resented Cook's union activity found above, the undersigned is convincedunder the circumstances disclosed herein, the Respondent would have dischargedCook for his careless ripping even absent any union activity in its plant.On the above and entire record, the undersigned concludes and finds that byits discharge of Frank Cook on August 14, 1946, the Respondent has not dis-criminated in regard to his hire or tenure of employment 48 It will be recom-mended that the complaint insofar as it so alleges, be dismissed.(b)Loman A. Davis"Daviswas employed by the Respondent on or about April 16.He worked as alaborer until about July 15, when he was placed in a mechanics position caring4'By being "spoiled" Cook apparently meant that from one-third to one-half of eachboard was "too narrow toward the end" to be of use for the purposes intended.98 Cook testified to the effect that he had an occasion to pass the Respondent's plantoffice while on the way to get oil for his rig ; that while so passing the office he heard FinleytellAker and Ainsworth that there were three more men "they must get rid of"; thatwhen Aker or Ainsworth asked, "Who is that?" Finley answered, "Frank Cook, BillTanner and Old Man Kimbrell." Finley, Aker and Ainsworth each denied that such aconversation occurredThere was undisputed and credited testimony that when the plantis in operation it is difficult to hear ordinary conversation in the plant office.Duringthe hearing, Cook demonstrated that he was somewhat hard of hearing, and in responseto a question stated that he was hard of hearing.The record will not support a findingthat the alleged conversation as testified to by Cook ever occurred. It is so found.11Davis is at times referred to in the record as "Shorty Davis." 328DECISIONSOF NATIONALLABOR RELATIONS BOARDfor and repairing Respondent's trucks. In addition to the mechanical work ontrucks Davis on occasion assistedG. A. McCloud, then acting machinist, mill-wright andwelder.Davis joined the Union on July 11 and shortly thereafterwas elected president of the Union, which position was formerly held by FrankCook.Followinghis electionas theUnion's president, Davis had a conversationwith ForemanAinsworth in which the Union was discussed and, as found above,Ainsworth told Davis, in substance, that more was to be had by "playing ball"withCuffman thancould be had througha union 60On August23 all threeof the trucks upon which Davis worked were out ofcommissionto the extent that none of them were available for dependable serv-ice and two of them hadbeen taken down for repairs.After the lunch hour on August 23, Finley gave Davis a Notice of Separationwhich stated as the reasonfor such separation that "All trucks broken down andunable to get them to run. [Davis] said the trucks had him jinxed and he wantedto give up the job and quit." Davis accepted the separation notice and leftthe plant.On either the next or the second following day, Davis returned to theplant with the "quit" slip and after a discussion with Finley was given a second"Notice of Separation" slip which recited that the reason for such separationwas "Curtailing Automobile Mechanical Work In Shop". It is undisputed thatsinceAugust 23 all mechanical work on Respondent's trucks has been performedoff the plant premises by a Malvern garage operator.Contentions ; issues ; conclusionsRespondent contends that Davis quit in a "fit of exasperation" as a result ofhaving all trucks down to the extent that none were serviceable and was there-fore given a separation slip properly indicating that he had voluntarily quit ; andthat subsequently Davis returned the "quit" slip with a request that he be givena slip upon which he could draw all of his workman's compensation ; and thatinasmuch as the mechanical work in the shop had in fact been contracted outand discontinued as a plant function, Davis was given the second separation slipindicating that the discontinuance of mechanical work in the shop was thereason for his separation.In this connection Finley testified in substance that on the day in questionhe went to the shop and found that Davis had a part of two trucks torn downfor repairs and that the third truck was not in running order ; that he askedDavis if he could not get at least one of the trucks started and that Davisreplied,No, I have tried and I cannot do It. These trucks have me jinxed andI'm quitting ; " andthereafter Davis was given the "quit" slip above referred to.In connection with his alleged discharge, Davis testified :0 Cuffman admitted that on the day Davis left the Respondent's employ, he (Cullman)knew that Davis was a member of the Union but testified that he had not seen him engagein any union activities nor had he been informedthat Davishad done so.51 Cuffman's testimony in this same connection was to the effect that it was he(Cullman)who had this conversation with Davis;and that he reportedthe matter to Finley.Davishowever testified that at the time he was allegedly discharged he had his conversation withFinley in the door of the mechanical shop.Underall the circumstances the undersignedfindsthatthe conversation had in connectionwith Davis'termination was had betweenDavis and Finley. THE CUFFMAN LUMBER COMPANY, INC.329Q. How long did you continue to do this type of work?A. Until August 23, 1946.Q.What happened on that day?A. I got my discharge papers.Q. By whom?A. By Mr.W. E. Finley.Q. Did you have any talk with Finley when you were discharged?A. Yes, sir.Q.Where did the conversation take place?A. In the door of the mechanical shop.Q.Was anyone else present?A. No, sir.Q.What did Mr. Finley say to you and what did you say to him?A. He told me he would have my papers and my time for me when I gotback from the noon lunch period.Q.What did you say?A. I asked him why was he getting my papers ready, was he throughwith me in the shop?And he said,he thought that after the things thatoccurred like they had that Carroll(Cuffman) would insist that he getrid of me.*****Q.Was there any further conversation?A. Yes, sir;I asked him to let me go out on the yard and work in thecommon labor crew and he objected to that and I asked him the reasonwhy for objecting and he says that he didn't think I would be satisfied outthere and I told him that he wouldn't know without he let me take a chanceat it and he says as good a mechanic as I was that I could get a job intown at $1 or$1.25 and I said,"that may be true but I'd rather work foryou,"-you see ; my house is just across the track and its so close and hestill insisted he give me my papers.****Q.Did you know at that timethat theywere going to arrange to havethe work done outside of the plant?Did anybody tell you?A. They told me that the day they giveme them papers,(quit slip).Q. They told you theywould have to have the work done outside theplant?A. Theydidn't say they would have to have.Q. Going to have?A. He (Finley)said they decided to send the workto town.WhileDavis on several occasions denied that he had said the job had him"jinxed" he at no time expressly denied that he had said he was "quitting"his mechanics job.ConclusionsThe above and the record disclose that Davis was employed as a laborer fromApril 16 to on or about July 15 ; that from July 15 to August 23, he worked as amechanic in caring for Respondent's trucks ; that on about July 11 he joinedthe Union and subsequently succeeded Frank Cook as the Union's president ;that the Respondent and its officials had knowledge of Davis's Union member-ship and of the fact that he was the Union's president;that on August 23 allthe trucks were either down for repairs or out of commission;and that Davisaccepted a notice of separation indicating that he had quit his job. 330DECISIONSOF NATIONALLABOR RELATIONS BOARDWhile Davis contends that he was discharged and did not "quit" his job, fromthe circumstances above described and the credible evidence the undersigned isconvinced that he did in fact become "exasperated" and expressly stated thathe was quitting his job; that he accepted a notice of separation indicating thathe had, in fact, quit and later learned that he would not be entitled to drawworkmen's compensation promptly under such form of notice of separation, 52that he returned within a day or two and insisted, not that he had not quit,but insisted that he would not accept a "quit" form of notice of separation,because he could not draw workmen's compensation on it.The record discloses without dispute, that after he had quit his mechanicsjob Davis requested a job as a laborer and Finley refused to assign him tosuch work 62 with the statement that he then had an adequate force of laborers.The record contains no evidence indicating that the Respondent did not have anadequate force of laborers on August 23.Nor is there any contention that themechanical work on trucks was discontinued at the plant and contracted out forthe purpose of providing a plausible excuse for the discharge of Davis.Therecord will not support a finding that the Respondent's refusal to assign Davisto a laborer's job or other work in the plant was discriminatory.The undersigned accordingly finds that by the terminationof Davis' em-ployment on August 23, 1946, in the manner and underthe circumstances, asabove set forth,the Respondent has not discriminated in regard to his hireand tenure of employment. It will be recommended below, that the complaint,insofar as it so alleges;be dismissed.(c)Claude MeltonMeltonwas hired by Foreman Mackey on or about December 26, 1945. Atthe time hewas hiredhe and Mackey were the only carpenters then employedby the Respondent.Between December 1945 and August 1946, the Respondent employed a totalof some seven or eight carpenters, and by August 1945 all major constructionfor which materials were available, had been completed.On the latter dateRespondent had but two carpenters on his pay roll, namely, Melton andHerschel Rood.On August 10,`4 Cuffman called Melton to the former's car and told Meltonthat he wanted to talk to him about the Union. Cuffman said that he hadheard that the employees were organizinga union.Melton replied that such wasa fact ; that about 80 percent of the employees had signed up ; and that the Unionhad received its charter.Cuffman then asked why the men wanted a union ;saidthere were "lots of fellows" like his plant employees "making people likeJohn L. Lewis rich by paying in their dues" ; asked what kind of a contractthe men were going to ask for ; asked if Melton knew who the officers of the62Davis testified that at the time he received the Notice of Separation slip which indi-cated that he had voluntarily quit his mechanics job he did not know that he could notdraw unemployment compensation on it.He further testified that he did not look at suchslip or learn of its type until after he left the plant.63 Finley admitted that Davis requested that he be assigned to other work in the plantand testified that he had informed him that the Respondent had an adequate force ; thathe offered to help Davis get another mechanical job ; and told Davis to refer prospectiveemployers to him for recommendation."This was the date on which Cuffman, for the first time met with Mawrey, the Unionorganizer,and the Board'sField Examiner Hoffman,which meeting is discussed in furtherdetail in Section III C above. THE CUFFMAN LUMBER COMPANY,INC.331Union were and if Davis was not the president; and further asked who was onthe grievance committee.Melton replied that he knew who the Union officers were ; stated that he per-sonally was on the grievance committee and that the men would ask for a,"livable contract" agreeable to both sides "On August 23, Melton and Rood were laid off by Superintendent Finley, whostated that he could not find sufficient work to keep them employed "Rood was recalled to work on September 6, and reported on September 9.He was absent on leave when the strike, referred to elsewhere herein, began.He did not appear on the picket line during the strike and did not apply forwork after the strike ended.He signed a Union application for membershipcard on July 7 and his name was included in the Union's charge of discriminationfiledwith the Board on or about September 18, notice of which charge whichincluded Rood's name was sent to the Respondent on or about September 18 bythe Regional Director.On August 24, Melton told Aker that he understood Aker needed an edgermanon the saws and applied for the job. Aker replied that he had "nothing loose"in his department.As found above, in connection with Tanner's discharge, Melton accompaniedthe former when they, at Ainsworth's suggestion, reported for work in theyard on or about September 20.Also as found above, Tanner and Melton were referred to Finley, who, aftertelling them that he was"the sorriest man in town,"instructed them to reporton the following day, and when they did so Finley informed them that therewas nothing for them.Melton joined the picket line during the strike and heard Cuffman's speech tothe men then on the picket line. In response to the speech Melton told Cuffmanthat Mendenhall would be in town in "a day or two" ; that he (Melton)would getin touch with Mendenhall,and that any agreement reachedwithMendenhallwould be satisfactory to the employees.Cuffman stated that he did not "wantto even talk to" Melton.A considerable time after the close of the strike Melton met Cuffman whoinformed him that the Respondent was going to erect some additional buildingsm These findings are based on Melton's credited,and in the main, uncontradictedtestimony.Cuffman testifying subsequent to Melton,stated in part,that he calledMelton to his car and told him that the construction work had about reached the endof the road and would,with completion of a temporary shed then being built,be com-pleted.Cuffman testified,in part, as follows :I said, "Claude,it looks like we have about reached the end of the road when wefinish the shed.You have done a good job and made a good man,but I don't knowwhat else to do.There is no more building and we are running out of money andmaterials are hard to get, and we will not be able to build the 'dry kiln'."He said."That is all right.There is plenty of work and I can get $1.25 an hour workingelsewhere.That I have got some work to do at home. I have enjoyed workinghere.You know I am a union man?" I said, "No, I didn't."He said, "Yes, I amon the grievance committee"I said, "I didn't know that.Who else is on it 1"That was about the text of the conversation."Thus it will be noted that other than by his statement,"That was about the text of theconversation," Cuffman made no direct denial of Melton's version of their conversation onthis occasion as above referred to.se It is undisputed that at the time of their lay-off, Melton and Rood were working onan uncompleted culvert that would have required upwards of a week to complete. It isfurther undisputed that the culvert was never fully completed thereafter and that a portionof it had been so laid that it could not be used as a drain,since the outlet was higherthan the intake.The record does not disclose that Finley was aware of this defect whenthe two carpenters were laid off. 332DECISIONS OF NATIONALLABOR RELATIONS BOARDand would need carpenters.Cuffman stated that he would take Melton back ifhe would come back "and be a good boy."WhenMelton asked when the workwould start Cuffman stated that it would be in about a week. Some 3 weekslater Melton again met Cuffman and asked concerning the proposed new building.He was informed by Cuffman that such work had not been started and toldMelton thathe could have a job at that time if he wanted to take a nailer's job.Melton statedthatif he decided to take the nailer job he would reportfor workthe following Monday.Insofar as the record discloses,Melton did not reportfor or accept the nailer job.Contentions ;issues ; conclusionsCounsel for the Board contendsin substance and effectthatMelton was dis-charged on August 23 along with Hershell Rood, and that Rood with less senioritythan Melton,was recalledto work on or about September 6, in preference toMelton, who was discharged in the first instance and not recalled because of hisunion membershipand activity.The respondent, on the other hand, contends in substance and effect, (1) thatMelton was employed as a construction carpenter and due to shortage of materialsand for other reasons construction work had to be discontinued, and thus it hadno further need for construction carpenters; and (2) that Rood was recalled towork on September 6 in preference to Melton for the reason that Respondentproposed to have Rood succeed to Millwright Sweitzer's position, (Sweitzer wasresigningdue to advanced years) and it had information that Rood had workedmany years as a millwright.As to Respondent's first contention,the credible evidence in the record indicatesthat all major construction work that the Respondent proposed to have done orwas able to construct had, for the timebeingat least, been completed ; that forsome time it had kept Melton and Rood occupied on minor repair jobs which hadbeen sought out in order to keep them occupied ; and since it was difficult if notimpossible to continue to find or "make" work for the carpenters, it was necessaryto terminate their employment.The one fact that may seem to militate againstthe foregoingconclusion, is that Melton and Rood were laid off before the culvertor drain upon which they were working had been completed. The record dis-closes, however, that the culvert or drain box was never fully completed as itwas originally planned.This contention has merit.As to Respondent's second contention,Finley testified in substance that Mill-wright Sweitzer informed him that because of advancing years he desired toresign his millwright job with Respondent; that from information received fromRood and from Mackey, Finley understood that Rood had had many years' experi-ence as amillwright, and that he sent for Rood and offered him the job withan opportunity to break in under Sweitzer, which offer Rood had accepted.Melton testified that he, too, had had many years experience as a millwright.o7Counsel for the Board therefore contends in effect, thatsinceMelton had seniorityover Rood, the former should have been recalled rather than the latter, and thatthe Respondent's failure to recall Melton under these circumstances indicatesthat such failure to recall was occasioned by Melton'sunionmembership andactivity.While the record discloses that both Melton and Rood had joined theUnion, and that Cuffman was aware of Melton's membership it will not supporta finding that Rood was recalled to work in preference to Melton because of the67The record does not disclose that the Respondent had any knowledge of Melton'sexperience as a millwright. THE CUFFMAN LUMBER COMPANY, INC.333latter'sUnion activities.It is so found.Respondent's second contention hasmerit.ConclusionsFrom the foregoing and the record, the undersigned concludes and finds, thatwhile the record as a whole indicates that the Respondent by certain acts andconduct and by Cuffman's statement to Melton more particularly found and setforth in Section III A above, the Respondent has engaged in interference,restraint, and coercion against its employees, such record will not support a find-ing that by terminating Melton's employment on August 23, and by recallingRood to work on September 6 in preference to Melton that the Respondent hasdiscriminated in regard to Melton's hire and tenure of employment.It will be recommended below that the complaint insofar as it so alleges, bedismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHavingfound that the Respondenthas engagedin certain unfair labor prac-tices, it will be recommended that the Respondentcease anddesist therefromand take certain affirmative action which the undersigned finds necessary toeffectuate the policies of the Act.Having found that the Respondent on August 3, 1946, and at all times there-after, refused to bargain collectively with the Union as the exclusive representa-tive of its employees in an appropriate unit, it will be recommended that theRespondent, upon request, bargain collectively with the Union.The undersigned has further found that the Respondent discriminated in regardto the hire and tenure of employment of Charles Joe Null and William R. Tanner,thereby discouraging membership in the Union. It will be recommended that theRespondent offer to Charles Joe Null immediate and full reinstatement to hisformer or substantially equivalent position " without prejudice to his seniorityor other right's and privileges. Since Tanner had, at the time of the hearing herein,been reinstated to his former position, it will be recommended that the Respond-ent make him whole for any loss of pay he may have suffered by reason of thediscriminationpractices against him by payment to himof a sumof money equiva-lent to that which he normally would haveearned as wages from the date of thediscrimination to the date of offer of full reinstatement,lesshis netearnings soduring such period.Upon consideration of the entire record,the undersigned is convinced that theRespondent's conduct indicates an attitude of opposition to the purposes of theAct generally. In order, therefore, to make effective the interdependentguaran-"In accordance with the Board's consistent interpretation of the term, the expression"former or substantially equivalent position"is intended to mean"former position whereverpossible,but if such position is no longer in existence,then to a substantially equivalentposition."SeeMatter of TheChaseNational Bank of the Ctity of NewYork,SanJuan,Puerto Rico, Branch,65 N. L. R. B. 827.0 Matter of Crossett LumberCo., 8 N.L. R. B. 440,497-498. 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDtees of Section 7 of the Act,80 thereby minimizing industrial strike which burdensand obstructs commerce, and thus effectuate the policies of the Act, it will berecommended that the Respondent cease and desist in any manner infringing uponany of the rights guaranteed in Section 7 of the Act.On the basis of the foregoing findings of fact and upon the entire record,the undersigned makes the following :CONCLUSIONS OF LAW1.United Brotherhood of Carpenters and Joiners of America, affiliated withthe American Federation of Labor, is a labor organization within the meaningof Section 2 (5) of the Act.2.By discriminating in regard to the hire and employment of Charles Joe Nulland William R. Tanner, thereby discouraging membership in United Brotherhoodof Carpenters and Joiners of America, affiliated with the American Federationof Labor, the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (3) of the Act.3.A unit consisting of all production and maintenance employees, includingfiremen, but excluding watchmen, office employees, clerical employees and allsupervisory employees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees or effectively recommend suchaction constitutes a unit appropriate for the purpose of collective bargainingwithin the meaning of Section 9 (b) of the Act.4.United Brotherhood of Carpenters and Joiners of America, affiliated withthe American Federation of Labor, was at all times material herein and nowis, the exclusive representative of all the employees in the aforesaid appropriateunit for the purposes of collective bargaining within the meaning of Section9 (a) of the Act.5.By refusing to bargain collectively with the Union as the exclusive repre-sentative of all the employees in the above-described appropriate unit, theRespondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (5) of the Act.6By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1) ofthe Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the Cuffman Lumber Company, Inc., Malvern, Arkan-sas, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with United Brotherhood of Carpentersand Joiners of America, affiliated with the American Federation of Labor, asthe exclusive representative of all production and maintenance employees, in-cluding firemen, but excluding watchmen, office employees, clerical employees,and all supervisory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees or effectively60 SeeMay Department Stores, etc.,326 U. S. 376;Matter of D. C. Beck &Co., 63 N. L.R. 13.1426;Matter of CarolineMiilsIno.,64 N. L.R. B. 376. THE CUFFMAN LUMBERCOMPANY,INC.335recommend such action in respect to rates of pay, wages,hours of employmentand other conditions of employment.(b)Discouraging membership in United Brotherhood of Carpenters and Join-ers of America,affiliated with the American Federation of Labor,by dischargingand refusing to reinstate any of its employees or in any other manner discriminat-ing in regard to the hire and tenure of employment or any term or conditionof employment ;(c) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the rights to self-organization, to form labor organi-zations, to join or assist United Brotherhood of Carpenters and Joiners ofAmerica, affiliated with the American Federation of Labor, or any other labororganization, to bargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose of collective bargainingor other mutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act.(a)Upon request, bargain collectively with United Brotherhood of Carpentersand Joiners of America, affiliated with the American Federation of Labor, asthe exclusive bargaining representative of all production and maintenance em-ployees in the bargaining unit hereinbefore described, with respect to wages,rates of pay, hours of employment or other conditions of employment ;(b)Offer to Charles Joe Null immediate and full reinstatement to his formeror substantially equivalent position, and make both Null and Tanner whole forany loss of pay they may have suffered by reason of the Respondent's discrimina-tion in the manner provided herein in the section entitled "The remedy" ;(c)Post in conspicuous places at its plant near Malvern, Arkansas, in allplaceswhere notices to employees are customarily posted, copies of the noticeattached hereto marked "Appendix A." Copies of said notice, to be furnished bythe Regional Director for the Fifteenth Region, shall, after being duly signedby Respondent's representative, be posted by Respondent immediately upon re-ceipt thereof and maintained by it for sixty (60) consecutive days thereafter.Reasonable steps shall be taken by the Respondent to insure that said noticesare not altered, defaced, or covered by other material ;(d)Notify the Regional Director for the Fifteenth Region in writing withinten (10) days from the date of the receipt of this Intermediate Report, whatsteps the Respondent has taken to comply therewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the Respondent notifies said Regional Di-rector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the Respondent totake action aforesaid.It is further recommended that the complaint be dismissed insofar as italleges the discriminatory discharge of Frank Cook, Loman A. Davis, andClaude Melton.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board, Series 5, effective August 22, 1947, any party may,within twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules and Regulations,file with the Board, Rochambeau Building, Washington 25, D. C., an originaland six copies of a statement in writing setting forth such exceptions to theIntermediate Report or to any other part of the record or proceeding (includ-ing rulings, upon all motions or objections) as he relies upon, together with the 336DECISIONS OF NATIONALLABOR RELATIONS BOARDoriginal and six copies of a brief in support thereof ; and any party may, withinthe same period, file an original and six copies of a brief in support of theIntermediate Report. Immediately upon the filing of such statement of excep-tions and/or briefs, the party filing the same shall serve a copy thereof uponeach of the other parties.Proof of service on the other parties of all papersfiledwith the Board shall be promptly made as required by Section 203.85.As further provided in said Section 203.46, should any party desire permissionto argue orally before the Board, request therefor must be made in writingto the Board within ten (10) days from the date of service of the order trans-ferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the afore-said Rules and Regulations, the findings, conclusions, recommendations andrecommended order herein contained shall, as provided in Section 203.48 ofsaid Rules and Regulations, be adopted by the Board and become its findings,conclusions and order, and all objections and exceptions thereto shall be deemedwaived for all purposes.PETER F. WARD,Trial Ewamiiner.DatedSeptember9, 1947.APPENDIX ANOTICE To ALLEMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT in any manner interferewith,restrain,or coerce our em-ployees in the exercise of their rights to self-organization,to form labororganizations, to join or assist UNITED BRoTHERHooD OF CARPENTERS ANDJOINERS or AMERICA,affiliatedwith the AMERICANFEDERATION OF LAROR,or any other labor organization,to bargain collectively through representa-tives of their own choosing and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection.WE WILL OFFER to the employees named below,ifnot reinstated hereto-fore, immediate and full reinstatementto theirformer or substantially equiv-alent positions without prejudice to any seniority or other rights and priv-ileges previously enjoyed and make them whole for any loss of pay suf-fered as a result of the discrimination.Charles Joe NullWilliam R. TannerWE WIIL BARGAIN collectively upon request with the above named unionas the exclusive representative of all the employees in the bargaining unitdescribed herein with respect to rates of pay, hours of employment or otherconditions of employment, and if an understanding is reached, embody suchunderstanding in a signed agreement.The bargaining unit is:All production and maintenance employees, including firemen, but exclud-ing watchmen, office employees, clerical employees and all supervisory em-ployees with authority to hire, promote, discharge, discipline or otherwise THE CUFFMAN LUMBER COMPANY, INC.337effect changes in the status of employees or effectively recommend suchaction.All ouremployees are free to become or remain members of the above namedunion,or any other labor organization.We willnot discriminate in regard tothe hire or condition of employment,or the term or condition of employmentbecause of membership in or activity on behalf of any such labor organization.Tn CVFPMAN LUMBER COMPANY, INC.,Employer.Dated------------------------------By ---------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof and mustnot be altered,defaced,or covered by any other material.